Exhibit 10.3
Execution Version
AMENDED AND RESTATED LOAN FACILITY AGREEMENT
AND GUARANTY
by and among
AARON RENTS, INC.,
SUNTRUST BANK, as Servicer
and
EACH OF THE PARTICIPANTS PARTY HERETO
Dated as of May 23, 2008





--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I DEFINITIONS
    1  
 
       
1.1 Definitions
    1  
1.2. Accounting Terms and Determination
    24  
1.3 Other Definitional Terms
    25  
1.4 Exhibits and Schedules
    25  
 
       
ARTICLE II LOAN FACILITY
    25  
 
       
2.1 Establishment of Commitments; Terms of Loans
    25  
2.2 Conveyance of Participant’s Interest
    28  
2.3 Funding of Advances; Swing Line; Funding of Participant’s Interest in Loans
    29  
2.4 Commitment Fees
    31  
2.5 Interest on Funded Participant’s Interest
    31  
2.6 Default Interest
    32  
2.7 Voluntary Reduction of the Unutilized Commitment
    32  
2.8 Extension of Commitments
    32  
2.9 Wind-Down Events
    34  
2.10 Reserve Requirements; Change in Circumstances; Change in Lending Offices
    34  
2.11 Pro Rata Treatment
    36  
2.12 Payments
    36  
2.13 Sharing of Setoffs
    36  
 
       
ARTICLE III SERVICER’S SERVICING OBLIGATIONS; DISTRIBUTION OF PAYMENTS
    37  
 
       
3.1 Servicer’s Obligations with Respect to Loans; Collateral; Non-Recourse
    37  
3.2 Application of Payments
    38  
3.3 Servicing Report and Borrower Status Report
    40  
 
       
ARTICLE IV LOAN DEFAULT; RIGHT TO MAKE GUARANTY DEMAND
    40  
 
       
4.1 Notice Of Loan Default
    40  
4.2. Waiver or Cure By The Sponsor of Covenant Defaults and Loan Payment
Defaults
    40  
4.3. Obligations of Sponsor With Respect to Established Franchisee Loans
    41  
4.4. Rights during Response Period
    42  
4.5. Rights after Response Period and for Loan Defaults other than Loan Payment
Defaults
    42  
 
       
5. REPRESENTATIONS AND WARRANTIES
    42  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    42  
 
       
5.1. Existence; Power
    43  
5.2. Organizational Power; Authorization
    43  
5.3. Governmental Approvals; No Conflicts
    43  
5.4. Financial Statements
    43  
5.5. Litigation and Environmental Matters
    44  
5.6. Compliance with Laws and Agreements
    44  
5.7. Investment Company Act, Etc.
    44  
5.8. Taxes
    44  
5.9. Reserved
    45  
5.10. ERISA
    45  
5.11. Ownership of Property
    45  
5.12. Disclosure
    45  
5.13. Labor Relations
    45  
5.14. Subsidiaries
    46  

(i)



--------------------------------------------------------------------------------



 



         
5.15. Representations and Warranties with Respect to Specific Loans
    46  
5.17. Patriot Act
    47  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    47  
 
       
6.1. Financial Statements and Other Information
    47  
6.2. Notices of Material Events
    49  
6.3. Existence; Conduct of Business
    49  
6.4. Compliance with Laws, Etc.
    50  
6.5. Payment of Obligations
    50  
6.6. Books and Records
    50  
6.7. Visitation, Inspection, Etc.
    50  
6.8. Maintenance of Properties; Insurance
    50  
6.9. Use of Proceeds and Letters of Credit
    51  
6.10. Additional Subsidiaries
    51  
 
       
ARTICLE VII FINANCIAL COVENANTS
    52  
 
       
7.1. Total Debt to EBITDA Ratio
    52  
7.2. Total Adjusted Debt to Total Adjusted Capital Ratio
    52  
7.3. Fixed Charge Coverage Ratio
    52  
7.4. Minimum Consolidated Net Worth
    52  
 
       
ARTICLE VIII NEGATIVE COVENANTS
    52  
 
       
8.1. Indebtedness
    53  
8.2. Negative Pledge
    54  
8.3. Fundamental Changes
    55  
8.4. Investments, Loans, Etc.
    56  
8.5. Restricted Payments
    57  
8.6. Sale of Assets
    57  
8.7. Transactions with Affiliates
    57  
8.8. Restrictive Agreements
    57  
8.9. Sale and Leaseback Transactions
    58  
8.10. Amendment to Material Documents
    58  
8.11. Accounting Changes
    58  
8.12. Activities of Aaron Rents Puerto Rico
    58  
 
       
ARTICLE IX CREDIT EVENTS AND REMEDIES
    59  
 
       
ARTICLE X GUARANTY
    62  
 
       
10.1 Unconditional Guaranty
    62  
10.3. Continuing Guaranty
    62  
10.4 Waivers
    62  
10.5 Additional Actions
    63  
10.6 Additional Waivers
    63  
10.7 Postponement of Obligations
    64  
10.8 Effect on Additional Guaranties
    64  
10.9 Reliance on Guaranty and Purchase Obligation; Disclaimer of Liability
    64  
10.10 Reinstatement of Obligations
    65  
10.11 Right to Bring Separate Action
    65  
10.12 Subordination of Liens
    65  
10.13 Exercise of Remedies With Respect to Collateral
    66  
10.14 Rights Of Sponsor Upon Payment; Cooperation By Servicer
    67  

(ii)



--------------------------------------------------------------------------------



 



         
ARTICLE XI INDEMNIFICATION
    68  
 
       
11.1 Indemnification
    68  
11.2 Notice Of Proceedings; Right To Defend
    69  
11.3 Third Party Beneficiaries
    70  
 
       
ARTICLE XII SURVIVAL OF LOAN FACILITY
    70  
 
       
ARTICLE XIII CONDITIONS PRECEDENT
    70  
 
       
13.1 Receipt of Documents
    70  
13.2. Effect of Amendment and Restatement
    72  
 
       
ARTICLE XIV THE SERVICER
    73  
 
       
14.1 Appointment of Servicer as Agent
    73  
14.2 Nature of Duties of Servicer
    73  
14.3 Lack of Reliance on the Servicer
    73  
14.4 Certain Rights of the Servicer
    74  
14.5 Reliance by Servicer
    74  
14.6 Indemnification of Servicer
    74  
14.7 The Servicer in its Individual Capacity
    74  
14.8 Holders of Participation Certificates
    75  
 
       
ARTICLE XV MISCELLANEOUS
    75  
 
       
15.1 Notices
    75  
15.2 Amendments, Etc
    75  
15.3 No Waiver; Remedies Cumulative
    76  
15.4 Payment of Expenses, Etc.
    76  
15.5 Right of Setoff
    77  
15.6 Benefit of Agreement; Assignments; Participations
    77  
15.7 Governing Law; Submission to Jurisdiction
    79  
15.8 Counterparts
    79  
15.9 Severability
    79  
15.10 Independence of Covenants
    80  
15.11 No Joint Venture
    80  
15.12 Repurchase Right
    80  
15.13 Confidentiality
    80  
15.14 Headings Descriptive; Entire Agreement
    81  

EXHIBITS
Exhibit A — Form of Assignment and Acceptance Agreement
Exhibit B — Form of Established Franchisee Loan Agreement
Exhibit C — Form of Guaranty Agreement
Exhibit D — Form of Participation Certificate
Exhibit E — Form of Startup Franchisee Loan Agreement
Exhibit F — Form of Monthly Servicing Report

(iii)



--------------------------------------------------------------------------------



 



SCHEDULES
Schedule 1.1(a) — Pricing Grid
Schedule 1.1(b) — Participant Commitments
Schedule 5.5(a) — Litigation
Schedule 5.5(b) — Environmental Matters
Schedule 5.14 — Subsidiaries
Schedule 8.1 — Outstanding Indebtedness
Schedule 8.2 — Existing Liens
Schedule 8.4 – Existing Investments

(iv)



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND GUARANTY
     THIS AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND GUARANTY (the
“Agreement”) made as of this 23rd day of May, 2008, by and among AARON RENTS,
INC., a Georgia corporation having its principal place of business and chief
executive office at 1100 Aaron Building, 309 East Paces Ferry Road, N.E.,
Atlanta, Georgia 30305 (“Sponsor”), SUNTRUST BANK (“SunTrust”) and each of the
other lending institutions listed on the signature pages hereto (SunTrust, such
lenders, together with any assignees thereof becoming “Participants” pursuant to
the terms of this Agreement, the “Participants”) and SUNTRUST BANK, a banking
corporation organized and existing under the laws of Georgia having its
principal office in Atlanta, Georgia, as Servicer (in such capacity, the
“Servicer”).
W I T N E S S E T H:
     WHEREAS, the Sponsor, the Participants and the Servicer are parties to that
certain Loan Facility Agreement dated as of May 28, 2004, as amended or modified
prior to the date hereof (the "Existing Loan Facility Agreement”);
     WHEREAS, Sponsor has requested that the Servicer and Participants make
certain modifications to the Existing Loan Facility Agreement, which the
Servicer and Participants are willing to do subject to the terms and conditions
hereof;
     WHEREAS, Sponsor is willing, subject to the limitations set forth herein,
to repurchase such loans upon the occurrence of certain events, all as more
fully set forth below;
     THEREFORE, upon the terms and conditions hereinafter stated, and in
consideration of the mutual premises set forth above and other adequate
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, hereby agree the Existing Loan Facility
Agreement is amended and restated as follows:
ARTICLE I
DEFINITIONS
          Section 1.1. Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
     “Aaron Rents Puerto Rico” shall mean Aaron Rents, Inc. Puerto Rico, a
Puerto Rico corporation.
     “Aaron’s Proprietary System” shall mean the Sponsor’s proprietary point of
sale software system, as modified from time to time, used by the Sponsor and its
franchisees.

 



--------------------------------------------------------------------------------



 



     “Acquisition” means any transaction in which the Sponsor or any of its
Subsidiaries directly or indirectly (i) acquires any property with which an
ongoing business is conducted or is to be conducted, (ii) acquires all or
substantially all of the assets of any Person or division thereof, whether
through a purchase of assets, merger or otherwise, (iii) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority of the voting stock of a corporation, other than
the acquisition of voting stock of a wholly-owned Subsidiary solely in
connection with the organization and capitalization of that Subsidiary by the
Sponsor or another Guarantor, or (iv) acquires control of more than 50%
ownership interest in any partnership, joint venture or limited liability
company.
     “Adjusted LIBO Rate” shall mean, with respect to each Payment Period, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
determined pursuant to the following formula:

                “Adjusted LIBO Rate” =        LIBOR          
     1.00 - LIBOR Reserve Percentage

As used herein, LIBOR Reserve Percentage shall mean, for any Payment Period for
any Funded Participant’s Interest outstanding hereunder, the reserve percentage
(expressed as a decimal) equal to the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or against any successor category of liabilities as defined in
Regulation D).
     “Advance” shall mean a funding of a loan to a Borrower by the Servicer
pursuant to such Borrower’s Loan Commitment.
     Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For purposes of this definition
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of securities having ordinary voting power for the election of directors
(or persons performing similar functions) of a Person or (ii) direct or cause
the direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.
     “Agreement” shall mean this Loan Facility Agreement and Guaranty, as
amended, restated, supplemented or modified from time to time.
     “Amortization Period” shall mean (x) 18 months with respect to any Advance
to a Startup Franchisee Borrower other than an Electronic Equipment Advance and
(y) 24 months with respect to any Electronic Equipment Advance; provided,
however, in the event any Startup Franchisee Loan Commitment to a Startup
Franchisee Borrower is terminated upon 90 days’

 



--------------------------------------------------------------------------------



 



notice from the Servicer, all amounts due and payable with respect to Electronic
Equipment Advances shall be due and payable in full no later than the 18-month
anniversary of the termination of the Startup Franchisee Loan Commitment.
     “Applicable Margin” shall mean, with respect to all Funded Participant’s
Interest, as of any date, the percentage per annum determined by reference to
the applicable Total Debt to EBITDA Ratio in effect on such date for Loans as
set forth on Schedule 1.1(a) attached hereto; provided, that a change in the
Applicable Margin resulting from a change in the Total Debt to EBITDA Ratio
shall be effective on the second day after which the Sponsor has delivered the
financial statements required by Section 6.1(a) or (b) and the compliance
certificate required by Section 6.1(c); provided, further, that if at any time
the Sponsor shall have failed to deliver such financial statement and such
certificate, the Applicable Margin shall be at Level IV until such time as such
financial statements and certificates are delivered, at which time the
Applicable Margin shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Margin from the Effective Date until the financial
statement and compliance certificate for the fiscal quarter ending on June 30,
2008 are delivered shall be at Level II.
     “Applicable Percentage” shall mean, with respect to the Commitment Fee, as
of any date, the percentage per annum determined by reference to the applicable
Total Debt to EBITDA Ratio in effect on such date as set forth on
Schedule 1.1(a) attached hereto; provided, that a change in the Applicable
Percentage resulting from a change in the Total Debt to EBITDA Ratio shall be
effective on the second day after which the Sponsor has delivered the financial
statements required by Section 6.1(a) or (b) and the compliance certificate
required by Section 6.1(c); provided, further, that if at any time the Sponsor
shall have failed to deliver such financial statement and such certificate, the
Applicable Percentage shall be at Level IV until such time as such financial
statements and certificates are delivered, at which time the Applicable
Percentage shall be determined as provided above. Notwithstanding the foregoing,
the Applicable Percentage from the Effective Date until the financial statement
and compliance certificate for the fiscal quarter ending on June 30, 2008 are
delivered shall be at Level II.
     “Asset Disposition” shall mean (i) all sales of Merchandise; (ii) all
Rental/Purchase Contracts with respect to Merchandise with a “same as cash
option” regardless of term (i.e., 90, 120, 180 days); (iii) all Merchandise
which is determined to have been stolen; (iv) all Merchandise that is destroyed,
lost or otherwise removed from the premises of a Borrower other than pursuant to
a Rental/Purchase Contract or by outright sale or for repair work; and (v) all
“skipped” Merchandise which is Merchandise subject to a Rental/Purchase
Contract.
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Participant and an Eligible Assignee in accordance with the terms of
this Agreement and substantially in the form of Exhibit A.

 



--------------------------------------------------------------------------------



 



     “Authorized Signatory” shall mean each officer of Sponsor specified from
time to time in an appropriate certificate to the Servicer as authorized to
execute Funding Approval Notices and other such documents relating to the Loan
Documents.
     “Bankruptcy Code” shall mean The Bankruptcy Code of 1978, as amended and in
effect from time to time (11 U.S.C. §101 et seq.).
     “Borrower” shall mean either an Established Franchisee Borrower or a
Startup Franchisee Borrower, as the case may be.
     “Borrower Group” shall mean, for any Borrower, collectively, such Borrower
and each other Person directly or indirectly controlling, controlled by, or
under common control with, such Borrower, whether through the ownership of
voting securities, by contract or otherwise. For purposes of this definition,
“control” of any person or entity means the possession, directly or indirectly,
of the right to vote at least 25% of the issued and outstanding shares of voting
securities policies of that person or entity.
     “Borrower Rate” shall mean, with respect to each Loan, the Prime Rate per
annum plus any additional margin per annum specified for such Loan by Sponsor in
the applicable Funding Approval Notice, such margin not to exceed ten percent
(10.0%) per annum calculated based upon the actual number of days elapsed in a
360 day year; provided that, at no time may there be more than two different
Borrower Rates applicable to the Startup Franchisee Loans or more than two
different Borrower Rates applicable to the Established Franchisee Loans.
     “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia are authorized or
required by law to close and (ii) if such day relates to Adjusted LIBOR, any day
on which dealings in Dollars are carried on in the London interbank market.
     “Capital Lease Obligations” of any Person shall mean all obligations of
such Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Change in Control” shall mean the occurrence of one or more of the
following events: (a) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Sponsor to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) other than the Loudermilk Family of 331/3 % or more

 



--------------------------------------------------------------------------------



 



of the total voting power of shares of stock entitiled to vote in the election
of directors of the Sponsor; or (c) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Sponsor by Persons who were
neither (i) nominated by the current board of directors or (ii) appointed by
directors so nominated.
     “Closing Date” shall mean, for any Loan, the date upon which the Loan
Documents with respect to such Loan are executed and delivered and the Loan
Commitment is established thereunder.
     “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
     “Collateral” shall mean, with respect to any Loan, all property of the
Borrower and all guarantors obligated with respect to such Loan that secures
such Loan, which property shall be designated by the Sponsor and may include all
accounts receivable, inventory, Rental/Purchase Contracts and other business
assets of such Borrower and guarantors.
     “Collateral Agreement” shall mean an agreement executed by a Borrower and
any other Persons primarily or secondarily liable for all or part of the Loan or
granting a security interest to the Servicer in specified Collateral as security
for such Loan, including without limitation, any Loan Agreements and any
Personal Guaranties.
     “Commitments” shall mean, collectively, the Startup Franchisee Commitment
and the Established Franchisee Commitment.
     “Commitment Fee” shall have the meaning set forth in Section 2.4.
     “Commitment Termination Date” shall have the meaning set forth in
Section 2.1(a).
     “Consolidated Companies” shall mean, collectively, Sponsor and all of its
Subsidiaries.
     “Consolidated EBITDA” shall mean, for the Sponsor and its Subsidiaries for
any period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation (excluding depreciation of rental merchandise) and
amortization and (iv) all other non-cash charges, determined on a consolidated
basis in accordance with GAAP in each case for such period.
     “Consolidated EBITDAR” shall mean, for the Sponsor and its Subsidiaries for
any period, an amount equal to the sum of (a) Consolidated EBITDA and
(b) Consolidated Lease Expense.

 



--------------------------------------------------------------------------------



 



     “Consolidated Fixed Charges” shall mean, for the Sponsor and its
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Interest Expense paid or payable for such period and (b) Consolidated Lease
Expense paid or payable for such period.
     “Consolidated Interest Expense” shall mean, for the Sponsor and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, total cash interest expense, including without limitation the
interest component of any payments in respect of Capital Leases Obligations
capitalized or expensed during such period (whether or not actually paid during
such period).
     “Consolidated Lease Expense” shall mean, for any period, the aggregate
amount of fixed and contingent rentals payable by the Sponsor and its
Subsidiaries with respect to leases of real and personal property (excluding
Capital Lease Obligations) determined on a consolidated basis in accordance with
GAAP for such period.
     “Consolidated Net Income” shall mean, for any period, the net income (or
loss) of the Sponsor and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses,
(ii) any gains attributable to write-ups of assets and (iii) any equity interest
of the Sponsor or any Subsidiary of the Sponsor in the unremitted earnings of
any Person that is not a Subsidiary and (iv) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Sponsor or any Subsidiary on the date that such Person’s
assets are acquired by the sponsor or any Subsidiary.
     “Consolidated Net Worth” shall mean, as of any date of determination, the
Sponsor’s total shareholders’ equity, determined in accordance with GAAP.
     “Consolidated Total Adjusted Capital” shall mean, as of any date of
determination with respect to the Sponsor, the sum of (i) Consolidated Total
Adjusted Debt as of such date and (ii) Consolidated Net Worth as of such date.
     “Consolidated Total Adjusted Debt” shall mean, as of any date of
determination, (i) Consolidated Total Debt, plus (ii) to the extent not included
in clause (i), all operating lease obligations of Sponsor and its Subsidiaries
measured at the present value of such obligations (using a 10% discount rate).
     “Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the Sponsor and its
subsidiaries on a consolidated basis of the types described in the definition of
Indebtedness.
     “Credit Event” shall have the meaning set forth in Article IX of this
Agreement.
     “Credit Parties” shall mean, collectively, each of the Sponsor and the
Guarantors.

 



--------------------------------------------------------------------------------



 



     “Default Waiver Letter” shall mean a waiver letter sent by Sponsor to the
Servicer which such waiver letter shall (i) waive and cure a Loan Payment
Default or (ii) waive a covenant default with respect to a Loan that does not
constitute a Loan Default, such waiver letter to be substantially in the form
required in the Servicing Agreement.
     “Defaulted Borrower” shall mean a Borrower under a Defaulted Loan.
     “Defaulted Loan” shall mean a Loan evidenced by Loan Documents under the
terms of which exist one or more Loan Defaults that have not been cured or
waived as permitted herein.
     “Dollar” and “U.S. Dollar” and the sign “$” shall mean lawful money of the
United States of America.
     “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of any State of the United States, the District of
Columbia or Puerto Rico.
     “Effective Date” shall mean the date upon which all conditions precedent to
the effectiveness of this Agreement have been satisfied.
     “Electronic Equipment” shall mean all computers, computer equipment, big
screen televisions and any other types of inventory designated by the Sponsor
from time to time.
     “Electronic Equipment Advances” shall mean all advances under Startup
Franchisee Loan Commitments made to purchase Electronic Equipment for which the
Sponsor and the Startup Franchisee Borrower have agreed that the Amortization
Period shall be 24 months.
     “Electronic Equipment Asset Dispositions” shall mean all Asset Dispositions
of Electronic Equipment for which the Sponsor and the Startup Franchisee
Borrower have agreed that the Amortization Period shall be 24 months.
     “Electronic Rental Revenue” shall mean, with respect to any Borrower for
any period, the gross revenues of such Borrower from rentals to the public of
such Borrower’s Electronic Equipment, including without limitation, all customer
deposits, advance rental payments, waiver fees, late fees, delivery fees,
nonsufficient funds fees, reinstatement fees, but excluding all retail sales
proceeds and sales taxes.
     “Eligible Assignee” shall mean (i) a commercial bank organized under the
laws of the United States or any state thereof having total assets in excess of
$1,000,000,000.00 or any commercial finance or asset-based lending Affiliate of
any such commercial bank and (ii) any Participant.
     “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment,

 



--------------------------------------------------------------------------------



 



preservation or reclamation of natural resources, the management, Release or
threatened Release of any Hazardous Material or to health and safety matters.
     “Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Sponsor or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Sponsor, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Sponsor or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Sponsor or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Sponsor or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Sponsor or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Sponsor or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
     “Established Franchisee” shall mean a Franchisee that (x) has been a
Franchisee for at least 18 months; (y) has had at least two Aaron Rents’ stores
open for a minimum of 12 months; and (z) has at least four Aaron Rents’ stores
open or under executed area development agreements.

 



--------------------------------------------------------------------------------



 



     “Established Franchisee Borrower” shall mean an Established Franchisee who
is primarily liable for repayment of an Established Franchisee Loan as a result
of having executed Loan Documents as maker, or its permitted assignee.
     “Established Franchisee Borrowing Base” shall mean, with respect to each
Established Franchisee Borrower, on any date of determination, the sum of:
     (i) $300,000 for each Aaron Rents franchisee store operated by such
Borrower where less than 7 calendar months have elapsed since the Opening Date
of such store, plus
     (ii) an amount equal to 5.5 multiplied by the sum of (x) the Rental Revenue
from the most recently ended calendar month for all Aaron Rents franchisee
stores operated by such Borrower where at least 6 calendar months but less than
12 calendar months have elapsed since the Opening Date of each such store, plus
(y) the average monthly Rental Revenue for the three most recently ended
calendar months from all Aaron Rents franchisee stores operated by such Borrower
where at least 12 calendar months have elapsed since the Opening Date of each
such store, in each case as reported to Servicer by Sponsor pursuant to the
Servicing Agreement, plus
     (iii) an amount equal to 11.0 multiplied by the sum of (x) the Electronic
Rental Revenues from the most recently ended calendar month for all franchisee
stores operated by such Borrower where at least 6 calendar months but less than
12 calendar months have elapsed since the Opening Date of each such store, plus
(y) the average monthly Electronic Rental Revenues for the three most recently
ended calendar months from all Aaron Rents franchisee stores operated by such
Borrower where at least 12 calendar months have elapsed since the Opening Date
of such store, in each case as reported to Servicer by Sponsor pursuant to the
Servicing Agreement.
     “Established Franchisee Commitment” shall have the meaning set forth in
Section 2.1(b).
     “Established Franchisee Line of Credit Commitment” shall mean a commitment
to make Established Franchisee Line of Credit Loans to an Established Franchisee
Borrower pursuant to an Established Franchisee Loan Agreement.
     “Established Franchisee Line of Credit Loans” shall mean Advances made to
an Established Franchisee Borrower pursuant to an Established Franchisee Line of
Credit Commitment.
     “Established Franchisee Loan” shall mean either an Established Franchisee
Term Loan or an Established Franchisee Line of Credit Loan, as the case may be.

 



--------------------------------------------------------------------------------



 



     “Established Franchisee Loan Agreement” shall mean a Loan and Security
Agreement setting forth the terms and conditions, as between an Established
Franchisee Borrower and the Servicer, under which the Servicer has established a
Loan Commitment to make Advances to such Established Franchisee Borrower
pursuant to the Established Franchisee Loan Commitment, substantially in the
form of Exhibit B, with such changes as the Sponsor and the Servicer shall agree
to; provided, however, that any Established Franchisee Loan Agreement executed
prior to the Effective Date shall be substantially in the form required under
the Existing Facility Agreement.
     “Established Franchisee Loan Commitment” shall mean, either, an Established
Franchisee Line of Credit Commitment or an Established Franchisee Term Loan
Commitment, as the case may be.
     “Established Franchisee Master Line of Credit Note” shall mean that certain
Master Line of Credit Note, executed by an Established Franchisee Borrower in
favor of the Servicer, evidencing such Established Franchisee Borrower’s
obligation to repay all Established Franchisee Line of Credit Loans made to it
pursuant to an Established Franchisee Line of Credit Commitment, substantially
in the form of Exhibit A-1 to the Established Franchisee Loan Agreement, with
such changes as the Sponsor and the Servicer shall agree to from time to time.
     “Established Franchisee Master Note” shall mean collectively, the
Established Franchisee Master Term Notes and the Established Franchisee Master
Line of Credit Notes; provided that any Established Franchisee Master Note
executed prior to the Effective Date shall be substantially in the form required
under the Existing Loan Facility Agreement.
     “Established Franchisee Master Term Note” shall mean that certain Master
Term Note, executed by an Established Franchisee Borrower in favor of the
Servicer, evidencing such Established Franchisee Borrower’s obligation to repay
all Established Franchisee Term Loans made to it pursuant to an Established
Franchisee Term Loan Commitment, substantially in the form of Exhibit A-2 to the
Established Franchisee Loan Agreement, with such changes as the Sponsor and the
Servicer shall agree to from time to time.
     “Established Franchisee Term Loan Commitment” shall mean a commitment to
make Established Franchisee Term Loans to an Established Franchisee Borrower
pursuant to an Established Franchisee Loan Agreement.
     “Established Franchisee Term Loans” shall mean Advances made to an
Established Franchisee Borrower pursuant to an Established Franchisee Term Loan
Commitment.
     “Existing Commitments” means any of the commitments to make loans made by
the Servicer pursuant to the Existing Loan Facility Agreement as in effect from
time to time.
     “Existing Loan Facility Agreement” shall have the meaning set forth in the
recitals hereof.

 



--------------------------------------------------------------------------------



 



     “Existing Loan” means any of the loans made by the Servicer pursuant to the
Existing Loan Facility Agreement as in effect from time to time.
     “Existing Note” means any of the promissory notes from the Borrowers to the
Servicer substantially in the form attached to the Existing Loan Facility
Agreement as in effect from time to time.
     “Facility” shall mean either the loan facility established pursuant to the
Startup Franchisee Commitment or the loan facility established pursuant to the
Established Franchisee Commitment, as the case may be.
     “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the Servicer
from three Federal funds brokers of recognized standing selected by the
Servicer.
     “Fee Letter” shall mean that certain letter agreement dated as of even date
herewith, by and between the Sponsor and the Servicer, setting forth certain
fees applicable to the loan facility described herein, either as originally
executed or as hereafter amended or modified.
     “Final Termination Date” shall mean the date that is ninety (90) days after
the last Maturity Date of the Loans.
     “Financing Statement” shall mean, with respect to a Loan, a document that
among other things, describes the Sponsor and the Collateral, the proper filing
of which perfects a security interest in the Collateral described therein under
the laws of the state in which such document is filed.
     “Fiscal Year” shall mean a fiscal year of the Sponsor; references to a
Fiscal Year with a number corresponding to any calendar year (e.g., the “Fiscal
Year 2008”) refers to the Fiscal Year ending during such calendar year.
     “Fixed Charge Coverage Ratio” shall mean, at any date, the ratio of
(a) Consolidated EBITDAR for the four consecutive fiscal quarters of the Sponsor
ending on such date to (b) Consolidated Fixed Charges for the four consecutive
fiscal quarters of the Sponsor ending on such date.
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 



--------------------------------------------------------------------------------



 



     “Franchise Agreement” shall mean the written agreement between Sponsor and
a Franchisee whereby the Franchisee is authorized to establish an “Aaron’s
Rental Purchase” franchise.
     “Franchisee” shall mean those certain rental store operators across the
United States that own and operate rental stores under the “Aaron’s Sale and
Lease Ownership” franchise.
     “Franchisee Loan Program” shall mean the transaction evidenced by (i) this
Agreement wherein the Sponsor has guaranteed, to the extent set forth herein,
certain obligations of Franchisees of the Sponsor, and (ii) the other Operative
Documents executed in connection herewith and therewith.
     “Funded Participant’s Interest” shall mean, with respect to any
Participant, the aggregate outstanding amount of Advances made by a Participant
hereunder with respect to the Startup Franchisee Loans and the Established
Franchisee Loans, and shall include, with respect to SunTrust, the aggregate
outstanding amount of Swing Line Advances made with respect to Startup
Franchisee Loans and Established Franchisee Loans.
     “Funding Approval Notice” shall mean a written notice to the Servicer from
Sponsor setting forth the conditions of a proposed Loan Commitment, consistent
with the requirements therefor as set forth in this Agreement, and containing
such information and in substantially such form as shall be agreed to by
Servicer and Sponsor pursuant to the Servicing Agreement.
     “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis and subject to the terms of Section 1.2.
     “Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness or obligation; provided, that the term

 



--------------------------------------------------------------------------------



 



“Guarantee” shall not include endorsements for collection or deposits in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which Guarantee is made or, if not so stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith. The term “Guarantee” used as a verb has a corresponding meaning.
     “Guaranteed Obligations” shall mean the aggregate amount of all Loan
Indebtedness of all Borrowers outstanding under all Loan Documents to include,
without limitation (i) all principal, interest and commitment fees due with
respect to all Loans, including post-petition interest in any proceeding under
federal bankruptcy laws, (ii) all fees, expenses, and amounts payable by all
Borrowers for reimbursement or indemnification under the terms of all Loan
Agreements and all other Loan Documents executed in connection with the Loan to
such Borrower, (iii) all amounts advanced by Servicer to protect or preserve the
value of any security for the Loans, and (iv) all renewals, extensions,
modifications, and refinancings (in whole or in part) of any of the amounts
referred to in clauses (i) and (ii) above).
     “Guarantors” shall mean, collectively, Aaron Investment Company and all
other subsidiaries of the Sponsor that from time to time become parties to the
Guaranty Agreement and their respective successors and permitted assigns.
     “Guaranty Agreement” shall mean the Guaranty Agreement executed by each of
the Subsidiaries of the Sponsor in favor of the Servicer and the Participants,
substantially in the form of Exhibit C, as the same may be amended, restated,
supplemented or otherwise modified from time to time
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business; provided, that for purposes of Section 9.6, trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith and by
appropriate measures), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property

 



--------------------------------------------------------------------------------



 



owned by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person, and (x) Off-Balance Sheet Liabilities. The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.
     “Indemnity and Contribution Agreement” shall mean the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit H,
among the Sponsor, the Guarantors and the Servicer, as amended, restated,
supplemented or otherwise modified from time to time.
     “LIBOR” shall mean, for any Payment Period the offered rate for deposits in
U.S. Dollars, for a period of one month and in an amount comparable to the
aggregate outstanding Funded Participant’s Interests as of the first day of such
Payment Period, appearing on the display designated on Reuters Screen LIBOR01
Page (or any successor page) as the London interbank offered rate for deposits
in Dollars at approximately 11:00 a.m. (London, England time) on the day that is
two Business Days prior to the first day of the Interest Period; provided, that
if the Servicer determines that the relevant foregoing sources are unavailable
for the relevant Payment Period, LIBOR shall mean the rate of interest
determined by the Servicer to be the average (rounded upward, if necessary, to
the nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars
are offered to the Servicer two (2) Business Days preceding the first day of
such Interest Period by leading banks in the London interbank market as of
10:00 a.m. for delivery on the first day of such Payment Period, for the number
of days comprised therein and in an amount comparable to the amount of the
Funded Participant’s Interest of the Servicer.
     “Lien” shall mean any mortgage, pledge, security interest, lien (statutory
or otherwise), charge, encumbrance, hypothecation, assignment, deposit
arrangement, or other arrangement having the practical effect of the foregoing
or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having the same economic
effect as any of the foregoing). A covenant not to grant a Lien or a “Negative
Pledge” shall not be determined a Lien for purposes of this Agreement.
     “Loan” shall mean either a Startup Franchisee Loan, an Established
Franchisee Loan or an Existing Loan, as the case may be.
     “Loan Agreement” shall mean either a Startup Franchisee Loan Agreement or
an Established Franchisee Loan Agreement as the case may be.
     “Loan Commitment” shall mean the commitment to make Advances established by
the Servicer in favor of any Borrower in the amount not exceeding, and upon the
terms described in, the applicable Funding Approval Notice and the applicable
Loan Documents, which Loan

 



--------------------------------------------------------------------------------



 



Commitment may be either a Startup Franchisee Loan Commitment or an Established
Franchisee Loan Commitment.
     “Loan Default” shall mean the occurrence of one or more of the following
events with respect to any Loan: (i) a Loan Payment Default, (ii) the bankruptcy
or insolvency of the Borrower or any Guarantor of such Loan, or the appointment
of a receiver, trustee, custodian or similar fiduciary for such Borrower or
Guarantor, or the assignment for the benefit of creditors by such Borrower or
Guarantor, or the offering of settlement or composition to the unsecured
creditors of such Borrower or Guarantor generally or (iii) the termination of
(or failure to renew) the Franchise Agreement to which the Borrower of such Loan
is a party.
     “Loan Documents” shall mean, with respect to any Loan, the Loan Agreement,
the Master Note, any Personal Guaranty, any Spousal Consent, the Collateral
Agreements, in each case relating to such Loan, any other documents relating to
such Loan delivered by any Borrower or any guarantor or surety thereof to the
Servicer and any amendments thereto (provided that such amendments are made with
the consent of Sponsor, where such consent is required under this Agreement).
     “Loan Indebtedness” shall mean all amounts due and payable by a Borrower
under the terms of the Loan Documents governing the Loan to such Borrower,
including, without limitation, outstanding principal, accrued interest, any
commitment fees, and all reasonable costs and expenses of any legal proceeding
brought by the Servicer to collect any of the foregoing (including without
limitation, reasonable attorneys’ fees actually incurred).
     “Loan Payment Default” shall mean the failure of a Borrower to make a
payment of principal, accrued interest thereon or any other amounts, within the
cure period following the due date therefor, as provided under the applicable
Loan Documents.
     “Loan Term” shall mean, with respect to any Loan, the prescribed term of
the Loan Commitment relating to such Loan, as documented in the applicable Loan
Documents, and any term-out period thereafter; provided, however, that the Loan
Term shall not exceed (x) in the case of any Startup Franchisee Loan Commitment,
one (1) year subject to extension in accordance with the terms of the applicable
Startup Franchisee Loan Agreement, plus, in the event that the Startup
Franchisee Loan Commitment is terminated upon ninety (90) days’ prior notice
from the Servicer, the Amortization Period and (y) in the case of an Established
Franchisee Loan Commitment, four (4) years.
     “Loudermilk Family” shall mean, collectively, Robert Charles Loudermilk,
Sr., his spouse, his children, his grandchildren and any trust which may be now
or hereafter established for the sole benefit of any of the foregoing persons.
     “Margin Regulations” shall mean Regulation T, Regulation U and Regulation X
of the Board of Governors of the Federal Reserve System, as the same may be in
effect from time to time.

 



--------------------------------------------------------------------------------



 



     “Master Note” shall mean either a Startup Franchisee Master Note or an
Established Franchisee Master Note, as the case may be.
     “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
a material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Sponsor and its Subsidiaries taken as a whole, (ii) the ability of Sponsor
or the Credit Parties taken as a whole to perform any of their respective
obligations under the Operative Documents (iii) the rights and remedies of the
Servicer and the Participants under any of the Operative Documents or (iv) the
legality, validity or enforceability of any of the Operative Documents.
     “Material Indebtedness” shall mean Indebtedness of any one or more of the
Sponsor and the Subsidiaries in an aggregate principal amount exceeding
$5,000,000.
     “Maturity Date” shall mean, with respect to any Loan, the date set forth
under the applicable Loan Documents when the related Loan Commitment has
terminated and all principal and interest with respect to such Loan shall become
due and payable in full; provided that, each Maturity Date shall be a Payment
Date.
     “Maximum Commitment Amount” shall mean $125,000,000, as such amount may be
reduced pursuant to Section 2.7, Section 2.8 or Section 15.2.
     “Merchandise” shall mean goods distributed or sold to Franchisees through
Sponsor.
     “Minimum Purchase Price” shall mean, with respect to any Established
Franchisee Loan, the lesser of (x) the outstanding Loan Indebtedness thereof and
(y) the sum of (i) the Established Franchisee Borrowing Base in effect on the
date of the occurrence of the relevant Loan Default, or if greater, during the
last full calendar month preceding the date of the occurrence of the relevant
Loan Default, plus (ii) all advances made between the date that such Established
Franchisee Borrowing Base is reported to the Servicer by the Sponsor and the
date which is two Business Days thereafter.
     “Monthly Servicing Report” shall have the meaning set forth in Section 3.3.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3)
of ERISA.
     “Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person,

 



--------------------------------------------------------------------------------



 



other than indemnity obligations for any breach of any representation or
warranty which are customary in non-recourse sales of such assets, (ii) any
liability of such Person under any sale and leaseback transactions which do not
create a liability on the balance sheet of such Person, (iii) any liability of
such Person under any so-called “synthetic” lease transaction or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
     “Opening Date” shall mean, with respect to each store location, the date
determined by the Sponsor to be the opening date of such location in accordance
with its standard practice, as notified to the Servicer in accordance with the
terms hereof.
     “Operative Documents” shall mean this Agreement, the Guaranty Agreement,
the Indemnity, Subrogation and Contribution Agreement, the Servicing Agreement,
the Fee Letter and any other documents delivered by Sponsor or any Guarantor to
the Servicer or the Participants in connection herewith or therewith.
     “Participant” shall mean SunTrust, the other lending institutions listed on
the signature pages hereof and each assignee thereof, if any, pursuant to the
terms hereof.
     “Participating Commitment” shall mean the commitment of each Participant to
fund its Pro Rata Share of outstanding Loans in an amount not to exceed such
Participant’s Participating Commitment Amount.
     “Participating Commitment Amount” shall mean the amount set forth opposite
each Participant’s name on Schedule 1.1(b) attached hereto, as such amount may
be modified by assignment pursuant to the terms hereof; provided, that,
following the termination of the Commitments, each Participant’s Participating
Commitment Amount shall be deemed to be its Pro Rata Share of the aggregate
principal amount of all Loan Commitments.
     “Participant Funding” shall mean a funding by the Participants of their
respective Pro Rata Shares of Advances or Loans outstanding under either or both
Facilities.
     “Participant’s Interest” shall have the meaning set forth in Section 2.2.
     “Participant’s Unused Commitment” shall mean, with respect to any
Participant, the difference between such Participant’s Participating Commitment
Amount and such Participant’s Funded Participant’s Interest.
     “Participation Certificate” shall mean a certificate issued by the Servicer
to a Participant, substantially in the form of Exhibit D attached hereto,
evidencing such Participant’s ownership interest conveyed hereunder.
     “Payment Date” shall mean the last day of each calendar month; provided,
however, if

 



--------------------------------------------------------------------------------



 



such day is not a Business Day, the next succeeding Business Day
     “Payment Period” shall mean a period of one (1) month; provided that
(i) the first day of a Payment Period must be a Business Day, (ii) any Payment
Period that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day, (iii) the first Payment Period
hereunder shall commence on the date hereof and shall end on the last day of the
next succeeding calendar month and (iv) the first day of any succeeding Payment
Period shall be the last day of the preceding Payment Period and shall end on
the last day of the next succeeding calendar month.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
     “Permitted Acquisition” shall mean any Acquisition so long as
(a) immediately before and after giving effect to such Acquisition, no Credit
Event is in existence, (b) such Acquisition has been approved by the board of
directors of the Person being acquired prior to any public announcement thereof,
(c) the total consideration (including all cash, debt, stock and other property,
and assumption of obligations for borrowed money) of any single Acquisition or
series of related Acquisitions does not exceed $75,000,000, (d) the total
consideration (including all cash, debt, stock and other property, and
assumption of obligations for borrowed money) of all Acquisitions during any
fiscal year does not exceed $150,000,000 and (e) immediately after giving effect
to such Acquisition, the Sponsor and its Subsidiaries will not be engaged in any
business other than businesses of the type conducted by the Sponsor and its
Subsidiaries on the Closing Date and businesses reasonably related thereto. As
used herein, Acquisitions will be considered related Acquisitions if the sellers
under such Acquisitions are the same Person or any Affiliate thereof.
     “Permitted Encumbrances” shall mean
     (i) Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;
     (ii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;
     (iii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 



--------------------------------------------------------------------------------



 



     (iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (v) judgment and attachment liens not giving rise to a Credit Event or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and
     (vi) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Sponsor and its Subsidiaries taken as a whole;
     (vii) other Liens incidental to the conduct of its business or the
ownership of its property and assets which were not incurred in connection with
the borrowing of money or the obtaining of advances or credit, and which do not
in the aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business; and
     (viii) Liens on insurance policies owned by the Sponsor on the lives of its
officers securing policy loans obtained from the insurers under such policies,
provided that (A) the aggregate amount borrowed on each policy shall not exceed
the loan value thereof, and (B) the Sponsor shall not incur any liability to
repay any such loan;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” shall mean:
     (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
     (ii) commercial paper having an A or better rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within one
year from the date of acquisition thereof;
     (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within one year of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 



--------------------------------------------------------------------------------



 



     (iv) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
     (v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
     “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
     “Personal Guaranty” shall mean any guaranty from a principal of a Borrower
substantially in the form required by the Servicing Agreement.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Sponsor or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” shall mean the per annum rate of interest designated from time
to time by SunTrust to be its prime rate. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate of interest that is being
offered by SunTrust to its borrowers.
     “Pro Rata Share” shall mean, with respect to each of the Participants at
any time, the percentage determined by dividing such Participant’s Participating
Commitment at such time by the total principal amount of all Participating
Commitments at such time.
     “Quarterly Date” shall have the meaning set forth in Section 2.4.
     “RBC Loan Facility Agreement” shall mean the credit facility agreement
among the Sponsor, Royal Bank of Canada and any other parties thereto dated on
or about the date hereof, whereby the Sponsor and any Subsidiary may, among
other things, guarantee loans made to Canadian franchise operators and owners of
the Sponsor pursuant to the terms thereof as amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time.
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as the same may be in effect from time to time.
     “Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 



--------------------------------------------------------------------------------



 



     “Rental/Purchase Contract” shall mean a contract between a Franchisee and a
customer to rent Merchandise in the form approved by the Sponsor (and which may
included purchase options).
     “Rental Revenue” shall mean, with respect to any Borrower for any period,
the gross revenues of such Borrower from rentals to the public of such
Borrower’s furniture inventory and rental equipment, including without
limitation, all customer deposits, advance rental payments, waiver fees, late
fees, delivery fees, nonsufficient funds fees, reinstatement fees, but excluding
all Electronic Rental Revenues, all retail sales proceeds and sales taxes.
     “Reportable Event” shall have the meaning assigned to such term in ERISA.
     “Required Participants” shall mean (x) at any time prior to termination of
the Commitments, Participants holding at least 66 2/3% of the sum of (x) the
aggregate Funded Participant’s Interests, plus (y) the Participant’s Unused
Commitments, and (y) at any time on and after the termination of the
Commitments, Participants holding at least 66 2/3% of the aggregate outstanding
Funded Participant’s Interests at such time.
     “Requirement of Law” for any person shall mean the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and any law, treaty, rule or regulation, or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
     “Response Period” shall mean (i) with respect to any Startup Franchise
Loan, a period of seventy (70) days commencing on the day next succeeding the
day on which the Sponsor receives a notice from the Servicer that a Loan Payment
Default has occurred and is continuing, and (ii) with respect to any Established
Franchisee Loan, a period of five (5) Business Days commencing on the day next
succeeding the day on which the Sponsor receives a notice from the Servicer that
a Loan Payment Default has occurred and is continuing, provided, however, that
the Response Period for any Established Franchisee Loan shall automatically
extend by an additional 60 days if the Sponsor assumes operation of the stores
operated by the Defaulted Borrower during the initial five (5) Business Day
Response Period; provided, further, no Response Period for any Loan shall extend
beyond the Final Termination Date.
     “Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, the controller or a vice president of the Sponsor or such other
representative of the Sponsor as may be designated in writing by any one of the
foregoing with the consent of the Servicer; and, with respect to the financial
covenants only, the chief financial officer, the treasurer or the controller of
the Sponsor.
     “Restricted Payment” shall have the meaning given to such term in
Section 8.5.

 



--------------------------------------------------------------------------------



 



     “Revolving Credit Agreement” shall mean that certain Revolving Credit
Agreement, dated as of the date hereof, by and among Sponsor, the lenders from
time to time parties thereto and SunTrust Bank as Administrative Agent, as
amended, restated, modified or supplemented from time to time.
     “Revolving Credit Documents” shall mean, collectively, the Revolving Credit
Agreement and any and all other instruments, agreements, documents and writings
executed in connection with the foregoing.
     “RIMCO Loan Facility Agreement” shall mean that certain Loan Facility
Agreement and Guaranty dated as of May 29, 2007 by and between the Sponsor, and
the Servicer as amended, restated, supplemented or otherwise modified from time
to time.
     “RIMCO Loan Facility Documents” shall mean, collectively, the RIMCO Loan
Facility Agreement and any and all other instruments, agreements, documents and
writings executed in connection with the foregoing.
     “Rosey Rentals Loan Facility Agreement” shall mean the Amended and Restated
Loan and Security Agreement dated as of May 5, 2004 by and among Rosey Rentals,
L.P. and Wachovia Bank, N.A. (as successor to SouthTrust Bank) as amended,
restated, supplemented, replaced, refinanced or otherwise modified from time to
time.
     “S&P” shall mean Standard & Poor’s
     “Servicing Agreement” shall mean that certain Servicing Agreement, dated as
of May 28, 2004, by and between the Sponsor and the Servicer, as amended,
restated, supplemented or otherwise modified from time to time.
     “Servicing Fee” shall mean the fee payable to the Servicer pursuant to the
terms of the Servicing Agreement.
     “Servicer” shall mean SunTrust Bank and its successors and assigns.
     “Sponsor’s Fee” shall have the meaning set forth in the Servicing
Agreement.
     “Spousal Consent” shall mean any agreement provided by the spouse of any
Person executing a Guaranty to the extent such spouse has not personally
executed a Guaranty, to be substantially in the form provided by the Servicer.
     “Startup Franchisee Borrower” shall mean a Franchisee who is primarily
liable for repayment of a Startup Franchisee Loan as a result of having executed
Loan Documents as maker, or its permitted assignee.
     “Startup Franchisee Commitment” shall have the meaning set forth in
Section 2.1(a).

 



--------------------------------------------------------------------------------



 



     “Startup Franchisee Loan” shall mean the aggregate Advances made to a
Startup Franchisee Borrower under its Startup Franchisee Loan Commitment.
     “Startup Franchisee Loan Agreement” shall mean a Line of Credit and
Security Agreement setting forth the terms and conditions, as between a Startup
Franchisee Borrower and the Servicer, under which the Servicer has established a
Startup Franchisee Loan Commitment to make Advances to the Startup Franchisee
Borrower, substantially in the form of Exhibit E, with such changes as the
Sponsor and the Servicer shall agree to, subject to Section 3.1(b); provided,
however, that any Startup Franchisee Loan Agreement executed prior to the
Effective Date shall be substantially in the form required under the Existing
Loan Facility Agreement.
     “Startup Franchisee Loan Commitment” shall mean a commitment to make
Startup Franchisee Loans extended to a Startup Franchisee Borrower pursuant to a
Startup Franchisee Loan Agreement.
     “Startup Franchisee Master Note” shall mean that certain Master Note,
executed by a Startup Franchisee Borrower in favor of the Servicer, evidencing
such Startup Franchisee Borrower’s obligation to repay all Advances made to it
pursuant to a Startup Franchisee Loan Commitment, substantially in the form of
Exhibit A to the Startup Franchisee Loan Agreement, with such changes as the
Sponsor and the Servicer shall agree to, subject to Section 3.1(b); provided,
however, that any Startup Franchisee Master Note executed prior to the Effective
Date shall be substantially in the form required under the Existing Facility
Agreement.
     “Store Opening Information Sheet” shall have the meaning assigned to such
term in the Servicing Agreement.
     “Subordinated Debt” shall have the meaning set forth in Section 10.7.
     “Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent. Unless otherwise indicated, all references to “Subsidiary”
hereunder shall mean a Subsidiary of the Sponsor.
     “Swing Line Advances” shall have the meaning set forth in Section 2.3.

 



--------------------------------------------------------------------------------



 



     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
     “Total Adjusted Debt to Total Adjusted Capital Ratio” shall mean, at any
date of determination, the ratio of (a) Consolidated Total Adjusted Debt as of
such date to (b) Consolidated Total Adjusted Capital as of such date.
     “Total Debt to EBITDA Ratio” shall mean, at any date of determination, the
ratio of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA
for the four consecutive fiscal quarters of the Sponsor ending on such date.
     “Transaction Documents” shall mean, collectively, the Operative Documents
and the Revolving Credit Documents.
     “2002 Note Agreement” shall mean that certain Note Purchase Agreement,
dated as of August 15, 2002, by and among Sponsor, the other Loan Parties party
thereto, The Prudential Insurance Company of America and the other purchasers
signatory thereto, as such Note Purchase Agreement may be amended, supplemented,
restated, refinanced, replaced or otherwise modified from time to time in
accordance with the terms of this Agreement.
     “2005 Note Agreement” shall mean that certain Note Purchase Agreement,
dated as of July 27, 2005, by and among Sponsor, the other Loan Parties party
thereto, The Prudential Insurance Company of America and the other purchasers
signatory thereto as such Note Purchase Agreement may be amended, supplemented,
restated, refinanced, replaced or otherwise modified from time to time in
accordance with the terms of this Agreement
     “Unmatured Credit Event” shall mean any condition or event which, with
notice or the passage of time or both, would constitute a Credit Event.
     “Wind-Down Event” shall mean the event that the Commitments are not
extended for any reason and the Commitment Termination Date occurs.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.2. Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Sponsor delivered pursuant to Section 6.1(a); provided, that if the Sponsor
notifies the Servicer that the Sponsor wishes to amend any covenant in
Article VII to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Servicer notifies the Sponsor that the

 



--------------------------------------------------------------------------------



 



Required Participants wish to amend Article VII for such purpose), then the
Sponsor’s compliance with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Sponsor and the Required Participants.
          Section 1.3. Other Definitional Terms. The words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section, Schedule, Exhibit and like references are to
this Agreement unless otherwise specified.
          Section 1.4. Exhibits and Schedules. All Exhibits and Schedules
attached hereto are by reference made a part hereof.
ARTICLE II
LOAN FACILITY
          Section 2.1. Establishment of Commitments; Terms of Loans.
          (a) Startup Franchisee Commitment. Subject to and upon the terms and
conditions set forth in this Agreement and the other Operative Documents, and in
reliance upon the guaranty and other obligations of the Sponsor set forth
herein, the Servicer hereby establishes a commitment to the Sponsor to establish
Startup Franchisee Loan Commitments and to make Advances thereunder to such
Startup Franchisee Borrowers as may be designated by the Sponsor in its Funding
Approval Notices during a period commencing on the date hereof and ending on
May 23, 2009 (as such period may be extended for one or more subsequent 364-day
periods pursuant to Section 2.8, the “Commitment Termination Date”) in an
aggregate committed amount at any one time outstanding not to exceed ONE HUNDRED
AND TWENTY FIVE MILLION AND NO/100 DOLLARS ($125,000,000) (the “Startup
Franchisee Commitment”); provided that, notwithstanding any provision of this
Agreement to the contrary, at no time shall the sum of aggregate committed
amounts of all Loan Commitments outstanding pursuant to the Commitments, or,
following the termination of any such Loan Commitment, Advances outstanding
thereunder, exceed the Maximum Commitment Amount.
          (b) Established Franchisee Commitment. Subject to and upon the terms
and conditions set forth in this Agreement and the other Operative Documents,
and in reliance upon the guaranty and other obligations of the Sponsor set forth
herein, the Servicer hereby establishes a commitment to the Sponsor to establish
Established Franchisee Loan Commitments and to make Advances thereunder to such
Established Franchisees as may be designated by the Sponsor in its Funding
Approval Notices during a period commencing on the date hereof and ending on the
Commitment Termination Date in an aggregate committed amount at any one time
outstanding not to exceed ONE HUNDRED AND TWENTY FIVE MILLION AND NO/100

 



--------------------------------------------------------------------------------



 



DOLLARS ($125,000,000) (the “Established Franchisee Commitment”); provided that,
notwithstanding any provision of this Agreement to the contrary, at no time
shall the sum of aggregate committed amounts of all Loan Commitments outstanding
pursuant to the Commitments, or, following the termination of any such Loan
Commitment, Advances outstanding thereunder, exceed the Maximum Commitment
Amount.
          (c) Authorization of Loan Commitments Pursuant to Startup Franchisee
Commitment; Loan Terms. Within the limits of the Startup Franchisee Commitment
and in accordance with the procedures set forth in this Agreement and the
Servicing Agreement, the Sponsor may authorize the Servicer to establish a
Startup Franchisee Loan Commitment pursuant to the Startup Franchisee Commitment
in favor of a Franchisee who meets the credit criteria established by the
Sponsor. The amount of each Startup Franchisee Loan Commitment shall be
determined by the Sponsor but shall not be less than $100,000 for any
Franchisee. Pursuant to the Startup Franchisee Loan Commitment, the Servicer
shall agree to make Advances to the Startup Franchisee Borrower thereunder. Each
Startup Franchisee Loan shall bear interest at the Borrower Rate designated by
Sponsor in the applicable Funding Approval Notice, and interest shall be payable
on each Payment Date and on the Maturity Date of such Startup Franchisee Loan
when all principal and interest shall be due and payable in full. Each Startup
Franchisee Loan may be prepaid in full or in part on any Business Day, without
premium or penalty. The Loan Term of each Startup Franchisee Loan Commitment
shall be, initially, one year, but shall automatically renew unless terminated
by ninety (90) days’ prior written notice by Servicer to the Startup Franchisee
Borrower prior to the first anniversary date and may thereafter be terminated at
any time by Servicer upon ninety (90) days’ prior written notice by Servicer to
the Startup Franchisee Borrower; provided that the amounts outstanding
thereunder shall be allowed to term out over the Amortization Period as provided
below. The proceeds of each Advance made pursuant to the Startup Franchisee Loan
Commitments shall be used solely to purchase inventory, and to the extent
permitted by Sponsor, to pay state sales and use taxes and freight charges. At
the end of each month, the aggregate Advances (other than Electronic Equipment
Advances) made to each Startup Franchisee Borrower during such month (net of any
prepayments during such month other than Electronic Equipment Asset Disposition
proceeds to the extent applied to offset Electronic Equipment Advances as
provided below) shall be amortized (in accordance with a straight-line
amortization schedule) over the Amortization Period. At the end of the month,
the aggregate Electronic Equipment Advances made to each Startup Franchisee
Borrower during such month (net of proceeds of Electronic Equipment Asset
Dispositions received during such month) shall be amortized (in accordance with
a straight-line amortization schedule) over the Amortization Period. In the
event that the Startup Franchisee Loan Commitment of any Startup Franchisee
Borrower is terminated by the Servicer as provided above, such Startup
Franchisee Borrower shall, notwithstanding the other provisions of this
Section 2.1(c), amortize all outstanding Advances over the Amortization Period
(in accordance with a straight-line amortization schedule), with all Electronic
Equipment Advances due and payable in full no later than 18 months after
termination. In the event that the Startup Franchisee Borrower terminates the
Startup Franchisee Loan Commitment, all amounts advanced to such Startup
Franchisee Borrower shall be due and payable in full on the termination date,
together with all accrued and unpaid interest thereon. Each Startup Franchisee
Borrower shall agree to

 



--------------------------------------------------------------------------------



 



pay a commitment fee on its unused Startup Franchisee Loan Commitment in an
amount to be determined by the Sponsor but in any event not to exceed 1.00% per
annum, such commitment fee to be paid quarterly, in arrears.
          (d) Authorization of Loan Commitments Pursuant to Established
Franchisee Commitment; Loan Terms.
     (i) Within the limits of the Established Franchisee Commitment and in
accordance with the procedures set forth in this Agreement and the Servicing
Agreement, the Sponsor may authorize the Servicer to establish an Established
Franchisee Line of Credit Commitment and/or an Established Franchisee Term Loan
Commitment pursuant to the Established Franchisee Commitment in favor of an
Established Franchisee who meets the credit criteria established by the Sponsor.
     (ii) The amount of each Established Franchisee Line of Credit Commitment
shall be determined by the Sponsor, but shall not be less than $100,000.
Pursuant to the Established Franchisee Line of Credit Commitment, the Servicer
shall agree to make Advances to the Established Franchisee Borrower thereunder.
Each Established Franchisee Line of Credit Loan shall bear interest at the
Borrower Rate designated by Sponsor in the applicable Funding Approval Notice,
and interest shall be payable on each Payment Date and on the Maturity Date of
such Established Franchisee Line of Credit Loan when all principal and interest
shall be due and payable in full. Each Established Franchisee Line of Credit
Loan may be prepaid in full or in part on any Business Day, without premium or
penalty. The Loan Term of each Established Franchisee Line of Credit Loan shall
not exceed four years. The proceeds of each Advance made pursuant to the
Established Franchisee Line of Credit Commitments shall be used for general
corporate purposes. Each Established Franchisee Borrower shall agree to pay a
commitment fee on the unused Established Franchisee Line of Credit Commitment in
an amount to be determined by the Sponsor but in any event not to exceed 1.00%
per annum, such commitment fee to be paid quarterly, in arrears. At no time,
except as otherwise provided in the form of Established Franchisee Loan
Agreement, shall the aggregate outstanding principal amount of any and all
Established Franchisee Loans made to any Borrower exceed the Established
Franchisee Borrowing Base of such Borrower as in effect at such time.
     (iii) The amount of each Established Franchisee Term Loan Commitment shall
be determined by the Sponsor, but shall not be less than $100,000. Pursuant to
the Established Franchisee Term Loan Commitment, the Servicer shall agree to
make Established Franchisee Term Loans to the Established Franchisee Borrower
thereunder. Each Established Franchisee Term Loan shall bear interest at the
Borrower Rate designated by Sponsor in the applicable Funding Approval Notice,
and interest shall be payable on each Payment Date and on the Maturity Date of
such Established Franchisee Term Loan. Principal on each Established Franchisee
Term Loan shall be payable on each Payment Date and shall be amortized over a
period of no more than 7 years with the

 



--------------------------------------------------------------------------------



 



balance of all outstanding principal due and payable in full on the Maturity
Date with respect to such Established Franchisee Term Loan. Each Established
Franchisee Term Loan may be prepaid in full or in part on any Business Day,
without premium or penalty. The Loan Term of each Established Franchisee Term
Loan shall not exceed four years. The proceeds of each Established Franchisee
Term Loan shall be used for general corporate purposes.
          (e) Conditions to Obligation of Servicer to Establish Loan
Commitments. Servicer’s obligation to establish each Loan Commitment under the
Operative Documents is subject to the fulfillment of the following conditions as
of the Closing Date of such Loan:
     (i) this Agreement and each of the other Operative Documents shall be in
full force and effect;
     (ii) the representations and warranties of the Sponsor contained in
Article 5 shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the
Closing Date of such Loan;
     (iii) the Servicer shall have received from the Sponsor a Funding Approval
Notice authorizing such Loan Commitment and a Store Opening Information Sheet;
     (iv) all conditions precedent to the Loan Commitment specified in the
Servicing Agreement, together with such additional conditions precedent as may,
at Sponsor’s election, be included in the applicable Funding Approval Notice,
shall have been completed to the Servicer’s reasonable satisfaction; and
     (v) no Credit Event, Unmatured Credit Event, Change of Control or Wind-Down
Event shall have occurred and be continuing.
          Section 2.2. Conveyance of Participant’s Interest.
          (a) The Servicer hereby sells, assigns, transfers and conveys to the
Participants, without recourse or warranty, and each Participant hereby
purchases from the Servicer, an undivided percentage ownership interest (which
percentage shall be equal to each Participant’s Pro Rata Share) in (i) the
Commitments, (ii) the Loan Commitments, including, without limitation, the
Existing Loan Commitments, (iii) the Loans, including, without limitation, the
Existing Loans, (iv) the Collateral, (v) all rights against any guarantor of any
Loan, including the Sponsor, (vi) the Loan Documents, (vii) all rights pursuant
to the Guaranty Agreement and (viii) all right, title and interest to any
payment or right to receive payment with respect to the foregoing (collectively,
the “Participant’s Interest”). Notwithstanding the foregoing, each Participant’s
right to receive payments of interest, commitments fees or other fees with
respect to the Commitment, the Loan Commitments and the Loans shall not exceed
the amounts which such Participant is entitled to receive pursuant to the terms
of this Agreement.

 



--------------------------------------------------------------------------------



 



          (b) In consideration of the entry by each Participant into this
Agreement and the obligation of each Participant hereunder, the Servicer shall
issue to each Participant on the Closing Date, a Participation Certificate. Each
Participation Certificate shall be in an amount equal to the relevant
Participant’s Participating Commitment Amount, and the Funded Participant’s
Interest outstanding thereunder shall bear interest as hereinafter set forth and
shall be payable as hereinafter set forth.
          (c) In accordance with the terms and conditions hereof, and in
consideration of the sale of the Participant’s Interest to such Participant,
each Participant severally agrees from time to time, during the period
commencing on the Effective Date and ending on the Final Termination Date, to
fund its Pro Rata Share of outstanding Loans made by the Servicer to the
Borrowers in accordance with the terms hereof in an aggregate amount at any one
outstanding not to exceed such Participant’s Participating Commitment Amount
(subject to each Participant’s obligations pursuant to Section 2.3(d)).
          Section 2.3. Funding of Advances; Swing Line; Funding of Participant’s
Interest in Loans.
          (a) Funding of Advances. The Servicer shall fund Advances requested by
the Borrowers in accordance with the terms of the applicable Loan Documents and
the Servicing Agreement. On the date of any such funding, the Servicer shall
elect whether or not to require the Participants to fund their respective Pro
Rata Share of the Advances to be made on such date. In the event that the
Servicer elects not to require the Participants to fund their Pro Rata Share of
the Advances to be made on such date, the Servicer shall make such Advances
(each, a “Swing Line Advance”) to the Borrowers for the account of the Servicer;
provided that the aggregate amount of Swing Line Advances outstanding on any
date shall not exceed $8,000,000 and further provided the sum of (x) the
aggregate outstanding Swing Line Advances plus (y) the aggregate outstanding
Funded Participant’s Interests (exclusive of the Swing Line Advances) shall not
exceed the Maximum Commitment Amount. If (i) any Credit Event, Change of Control
or Wind-Down Event shall have occurred, (ii) after giving effect to any
requested Advance, the aggregate Swing Line Advances outstanding hereunder would
exceed $8,000,000, or (iii) the Servicer otherwise determines in its sole
discretion to request a Participant Funding hereunder, then the Servicer shall
notify the Participants pursuant to subsection (b) requesting a Participant
Funding.
          (b) Notification of Participant Funding. In the event that the
Servicer desires that the Participants fund their respective Pro Rata Shares of
Advances or Loans made or outstanding pursuant to the Loan Documents, the
Servicer shall deliver written or telecopy notice to the Participants (or
telephonic notice promptly confirmed in writing or by telecopy) (a “Participant
Funding Request”) by no later than 10:00 a.m. (Atlanta, Georgia time) on the
date which is the requested date of the Participant Funding which shall specify
(x) the date of the Participant Funding, which shall be a Business Day, and
(y) each Participant’s Pro Rata Share of the Advances or Loans outstanding to be
funded in connection with such Participant Funding.

 



--------------------------------------------------------------------------------



 



          (c) Each Participant shall make available its Pro Rata Share of the
requested Participant Funding on the proposed date thereof by wire transfer of
immediately available funds to the Servicer in Atlanta, Georgia by not later
than 2:00 P.M. (Atlanta, Georgia time). Unless the Servicer shall have received
notice from a Participant prior to the date of any Participant Funding that such
Participant will not make available to the Servicer such Participant’s Pro Rata
Share of such Participant Funding, the Servicer may assume that the Participant
has made such portion available to the Servicer on the date of such Participant
Funding in accordance with this subsection (c) and the Servicer may, in reliance
on such assumption, make available to the Borrowers a corresponding amount or
credit the same to Swing Line Advances. If and to the extent that such
Participant shall not have made such portion available to the Servicer, such
Participant and the Sponsor shall severally agree to repay the Servicer
forthwith (on demand in the case of the Participant and within three (3) days of
such demand in the case of the Sponsor), without duplication, such amount with
interest at the Federal Funds Rate plus 2% per annum and, until such time as
such Participant has repaid to the Servicer such amount, such Participant shall
(i) have no right to vote regarding any issue on which voting is required or
advisable under this Agreement or the other Operative Documents, and (ii) shall
not be entitled to receive any payments of interest, fees or repayment of the
principal amount of such Advance or Loan which the Participant has failed to pay
to the Servicer. If such Participant shall repay to the Servicer such amount,
then such amount shall constitute part of such Participant’s Funded
Participant’s Interest.
          (d) Each Participant’s obligations to fund its Pro Rata Share of any
requested Participant Funding shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense, or other right which such Participant may
have against the Servicer, the Sponsor, any Borrower or any other Person for any
reason whatsoever, (ii) the occurrence of any Credit Event, Unmatured Credit
Event, Change of Control or Wind-Down Event, (iii) the occurrence of any Loan
Default or any other “event of default” under any Loan Documents, (iv) any
adverse change in the condition (financial or otherwise) of the Sponsor, any
other Credit Party or any Borrower, (v) the acceleration or maturity of any Loan
or the Sponsor’s obligations hereunder or the termination of the Commitments,
Loan Commitments or the Participating Commitments after the making of any Swing
Line Advance, (vi) any breach of this Agreement by the Sponsor or any other
Participant, or (vii) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
          (e) Notwithstanding the foregoing provisions of this Section 2.3, no
Participant shall be required to fund its Pro Rata Share of any requested
Participant Funding for purposes of refunding a Swing Line Advance pursuant to
subsection (d) above if a Loan Default with respect to the relevant Loan has
occurred and is continuing and, prior to the making by the Servicer of such
Swing Line Advance, the Servicer had received written notice from Sponsor, the
relevant Borrower or any Participant specifying that such Loan Default had
occurred and was continuing (and identifying the same as a Loan Default, as the
case may be) which has not been cured or waived; provided that, in the case of a
Loan Default arising from an Unmatured Credit Event or

 



--------------------------------------------------------------------------------



 



Credit Event where the Participants are not pursuing remedies, the Participants
will be obligated to fund their respective Pro Rata Shares of Swing Line
Advances.
          Section 2.4. Commitment Fees.
          (a) Each Participant will receive, from amounts paid by the Borrowers
under the Loan Documents and the Sponsor under the Operative Documents, a
commitment fee (the “Commitment Fee”) equal to the average daily amount of its
Participant’s Unused Commitment for the period commencing on the Effective Date
and ending on the Final Termination Date, or such earlier date as the
Participating Commitment shall expire or terminate, multiplied by the Applicable
Percentage per annum, such Commitment Fee to be payable in arrears on each third
Payment Date (a “Quarterly Date”), commencing on June 30, 2008, for the
preceding Payment Period, calculated on the basis of a 360-day year and the
actual number of days elapsed.
          (b) All Commitment Fees shall be paid on the dates due, in immediately
available funds, to the Participants by the Servicer from amounts received from
the Borrowers and Sponsor.
          (c) In the event that the commitment fees received by the Servicer
from the Borrowers and the Sponsor are not sufficient on any Quarterly Date to
pay the Commitment Fees to the Participants required pursuant hereto, the
Sponsor shall, upon demand of the Servicer, immediately fund such difference to
the Servicer (with such payment allocated to specific Loan Payment Defaults as
agreed by Sponsor and Servicer, if applicable) and either, at the election of
the Sponsor, (x) the Sponsor shall be reimbursed by the Servicer upon receipt of
such amount from a Borrower, (y) the Loan Indebtedness shall be deemed to be
reduced by such amount for purposes of a repayment or purchase of such Defaulted
Loan by Sponsor in accordance with the terms of this Agreement or (z) if elected
by Sponsor and if such amount is sufficient to cure any Loan Payment Default
such amount shall be deemed to have satisfied Sponsor’s obligation to cure such
Loan Payment Default hereunder.
          Section 2.5. Interest on Funded Participant’s Interest.
          (a) Funded Participant’s Interest. Subject to the provisions of
Section 2.6, each Participant’s Funded Participant’s Interest shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the Adjusted LIBO Rate for the Payment
Period in which such Funded Participant’s Interest is outstanding (with the
Adjusted LIBO Rate applicable to all amounts outstanding during any Payment
Period being automatically reset on the first day of each Payment Period
regardless of the date of any Participant Funding hereunder) plus the Applicable
Margin then in effect.
          (b) [Reserved].
          (c) Payment of Interest. Interest on each Participant’s Funded
Participant’s Interest shall be payable by the Servicer to the Participants on
each Payment Date from interest

 



--------------------------------------------------------------------------------



 



payments received on the Loans under such Facility on such Payment Date for the
preceding Payment Period and from other amounts received from the Sponsor.
          (d) Sponsor’s Obligation. In the event that the interest received by
the Servicer from the Borrowers on any Payment Date is not sufficient to pay the
interest to the Participants required pursuant hereto, the Sponsor shall, upon
demand of the Servicer, immediately fund such difference to the Servicer (with
such payment allocated to specific Loan Payment Defaults as agreed by Sponsor
and Servicer) and if such shortfall results from Loan Payment Defaults rather
than interest rate variances, either, at the election of the Sponsor, (x) the
Sponsor shall be reimbursed by the Servicer upon receipt of such amount from the
applicable Borrower, (y) the Loan Indebtedness of such Borrower shall be deemed
to be reduced by such amount for purposes of a repayment or purchase of such
Defaulted Loan by Sponsor in accordance with the terms of this Agreement or
(z) if elected by Sponsor and if such amount is sufficient to cure any Loan
Payment Default, such amount shall be deemed to have satisfied Sponsor’s
obligation to cure such Loan Payment Default hereunder.
          (e) In the event that LIBOR is not determinable by the Bank or it
becomes impossible or illegal for the Bank to determine the Funded Participants
Interest based upon LIBOR, the parties agree that in such event the Funded
Participants Interest shall bear interest at a rate per annum equal to the Prime
Rate plus a mutually agreed upon spread based upon current market conditions.
          Section 2.6. Default Interest. If any amount payable to the Servicer
or the Participants by the Sponsor under the Operative Documents is not paid on
the date due hereunder, such amount shall bear interest (to the extent permitted
by law) for each day from such date up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 360 days) equal to the
rate set forth in Section 2.5 for each Facility plus an additional two percent
(2.0%) per annum.
          Section 2.7. Voluntary Reduction of the Unutilized Commitment. Upon at
least three (3) Business Days’ prior telephonic notice (promptly confirmed in
writing) to the Servicer, Sponsor shall have the right, without premium or
penalty, to terminate the Commitments, in part or in whole, provided that
(i) any such termination shall apply to proportionately and permanently reduce
each Facility, (ii) any such termination shall apply to proportionately and
permanently reduce the Participating Commitments of each of the Participants,
(ii) any partial termination pursuant to this Section 2.7 shall be in an amount
of at least $5,000,000 and integral multiples of $1,000,000, and (iii) the
Commitments may not be reduced if, as a result thereof, the amount of either
Facility is less than the aggregate sum of all outstanding Loan Commitments
pursuant to such Facility.

 



--------------------------------------------------------------------------------



 



          Section 2.8. Extension of Commitments.
          (a) The Sponsor may, by written notice to the Servicer (which shall
promptly deliver a copy to each of the Participants), given not more than sixty
(60) days prior to any anniversary of the date of this Agreement while the
Commitments are effect, request that the Participants extend the then scheduled
Commitment Termination Date (the “Existing Date”) for an additional 364-day
period. Each Participant shall, by notice to the Sponsor and the Servicer given
within fifteen (15) Business Days after receipt of such request, advise the
Sponsor and the Servicer whether or not such Participant consents to the
extension request (and any Participant which does not respond during such 15-day
period shall be deemed to have advised the Sponsor and the Servicer that it will
not agree to such extension).
          (b) In the event that, on the 15th Business Day after receipt of the
notice delivered pursuant to subsection (a) above, all of the Participants shall
have agreed to extend their respective Participating Commitments, the Commitment
Termination Date shall be deemed to have been extended, effective as of the
Existing Date, to the date which is 364 days thereafter.
          (c) In the event that, on the 15th Business Day after receipt of the
notice delivered pursuant to subsection (a) above, all of the Participants shall
not have agreed to extend their respective Participating Commitments, the
Sponsor and the Servicer shall notify the consenting Participants (“Consenting
Participants”) of the aggregate Participating Commitment Amounts of the
non-extending Participants (“Non-Consenting Participants”) and such Consenting
Participants shall, by notice to the Sponsor and the Servicer given within ten
(10) Business Days after receipt of such notice, advise the Servicer and Sponsor
whether or not such Participant wishes to purchase all or a portion of the
Participating Commitments of the Non-Consenting Participants (and any
Participant which does not respond during such 10-Business Day period shall be
deemed to have rejected such offer). In the event that more than one Consenting
Participant agrees to purchase all or a portion of such Participating
Commitments, the Sponsor and the Servicer shall allocate such Participating
Commitments among such Consenting Participants so as to preserve, to the extent
possible, the relative pro rata shares of the Consenting Participants of the
Participating Commitments prior to such extension request. If Consenting
Participants do not elect to assume all of the Participating Commitments of the
Non-Consenting Participants, the Sponsor shall have the right, subject to the
terms and conditions of Section 15.6, to arrange for one or more banks (any such
bank being called a “New Participant”) to purchase the Participating Commitment
of any Non-Consenting Participant. Each Non-Consenting Participant shall assign
its Participating Commitment and its Participant’s Interest outstanding
hereunder to the Consenting Participant or New Participant purchasing such
Participating Commitment in accordance with Section 15.6, in return for payment
in full of all principal, interest and other amounts owing to such
Non-Consenting Participant hereunder, on or before the Existing Date and, as of
the effective date of such assignment, shall no longer be a party hereto,
provided that each New Participant shall be subject to the approval of the
Servicer (which approval shall not be unreasonably withheld). If (and only if)
Participants (including New Participants) holding Participating Commitments
representing at least an amount equal to the greater of (x) the sum of all
outstanding Loan Commitments under both Facilities and (y) 66 2/3 % of the
aggregate Participating Commitments on the date of such extension request shall
have agreed to such extension by the Existing Date (the “Continuing
Participants”), then (i) the

 



--------------------------------------------------------------------------------



 



Commitment Termination Date shall be extended for an additional 364-day period
and (ii) the Participating Commitment of any Non-Consenting Participant which
has not been assigned to a Consenting Participant or a New Participant shall
terminate (with the result that the amount of the Commitments shall be decreased
proportionately by the amount of such Participating Commitment), and all amounts
owing to such Non-Consenting Participant, together with all interest accrued
thereon and all other amounts owed to such Non-Consenting Participant hereunder,
shall be reallocated to the remaining Participating Commitments on the Existing
Date applicable to such Participant without giving effect to any extension of
the Commitment Termination Date.
          Section 2.9. Wind-Down Events.
          (a) In the event a Wind Down Event occurs, then (x) the Sponsor shall
not have the right to request that any further Loan Commitments be established,
and (y) the Servicer shall, within a reasonable period of time and in any event
no later than thirty (30) days after the Commitment Termination Date, give
notice to each of the Startup Franchisee Borrowers terminating the Startup
Franchisee Loan Commitments as of the date which is ninety (90) days after
delivery of such notice, subject, in each case, to the right of the Startup
Franchisee Borrowers to term out the amounts outstanding under their Loan
Commitments as set forth in Section 2.1(c); provided, however, that the
occurrence of such Wind-Down Event shall not affect the obligation of (i) the
Servicer to make Advances pursuant to existing Startup Franchisee Loan
Commitments, except to the extent that the Startup Franchisee Loan Commitments
are terminated pursuant to clause (y) above, (ii) the Participants to fund their
Participant’s Interest as provided herein, except to the extent that the Startup
Franchisee Loan Commitments are terminated pursuant to clause (y) above or
(iii) the Credit Parties under the Operative Documents.
          (b) In the event that a Wind Down Event occurs, then the Sponsor shall
not have the right to request that any further Established Franchisee Loan
Commitments be established; provided, however, that the occurrence of such
Wind-Down Event shall not affect the obligation of (x) the Servicer to make
Advances pursuant to existing Established Franchisee Loan Commitments, (y) the
Participants to fund their Participant’s Interest as provided herein, or (z) the
Credit Parties under the Operative Documents.
          Section 2.10. Reserve Requirements; Change in Circumstances; Change in
Lending Offices.
          (a) Notwithstanding any other provision herein, if, by reason of
(i) after the date hereof, the introduction of or any change (including any
change by way of imposition or increase of reserve requirements) in or in the
interpretation of any law or regulation, or (ii) the compliance with any
guideline or request from any central bank or other governmental authority or
quasi-governmental authority exercising control over banks or financial
institutions generally (whether or not having the force of law), any reserve
(including any imposed by the Federal Reserve Board), special deposit or similar
requirement (including a reserve, special deposit or

 



--------------------------------------------------------------------------------



 



similar requirement that takes the form of a tax) against assets of, deposits
with or for the account of, or credit extended by, any Participant’s office
through which it funds its obligations hereunder shall be imposed or deemed
applicable or any other condition affecting its obligation to make or maintain
its Funded Participant’s Interest at a rate based upon the Adjusted LIBO Rate
shall be imposed on any Participant or its office through which it funds its
obligations hereunder or the interbank Eurodollar market; and as a result
thereof there shall be any increase in the cost to such Participant of agreeing
to make or making, funding or maintaining funds its obligations hereunder
(except to the extent already included in the determination of the applicable
Adjusted LIBO Rate), or there shall be a reduction in the amount received or
receivable by that Participant or its office through which it funds its
obligations hereunder, then the Sponsor shall from time to time, upon written
notice from and demand by the Participant (with a copy of such notice and demand
to the Servicer), pay to the Servicer for the account of that Participant within
five Business Days after the date specified in such notice and demand,
additional amounts sufficient to indemnify that Participant against such
increased cost. A certificate as to the amount of such increased cost submitted
to the Sponsor and the Servicer by that Participant, shall, except for manifest
error, be final, conclusive and binding for all purposes.
          (b) If while the Commitments or any Loan Commitments are outstanding,
any Participant (including any the Servicer) determines that the adoption of any
law, rule or regulation regarding capital adequacy or capital maintenance, or
any change in any of the foregoing or in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any
Participant (or any lending office of such Participant) or any Participant’s
holding company with any request or directive regarding capital adequacy or
capital maintenance (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Participant’s capital or on the capital of
such Participant’s holding company, if any, as a consequence of this Agreement,
the Loan Documents or the purchases made by such Participant pursuant hereto to
a level below that which such Participant or such Participant’s holding company
could have achieved but for such adoption, change or compliance (taking into
consideration such Participant’s policies and the policies of such Participant’s
holding company with respect to capital adequacy) by an amount reasonably deemed
by such Participant to be material, then from time to time, within 15 days after
written demand by such Participant, the Sponsor pay to such Participant such
additional amount or amounts as will compensate such Participant or such
Participant’s holding company for such reduction. A certificate as to the amount
of any such additional amount or amounts, submitted to the Sponsor and the
Servicer by such Participant, shall, except for manifest error, be final,
conclusive and binding for all purposes.
          (c) Each Participant agrees that, if requested by the Sponsor, it will
use reasonable efforts (subject to overall policy considerations of such
Participant) to designate an alternate lending office with respect to any of its
Funded Participant’s Interest affected by the matters or circumstances described
above to reduce the liability of the Sponsor or avoid the results provided
thereunder, so long as such designation is not disadvantageous to such
Participant as determined by such Participant, which determination if made in
good faith, shall

 



--------------------------------------------------------------------------------



 



be conclusive and binding on all parties hereto. Nothing in this Section 2.10(c)
shall affect or postpone any of the obligations of the Sponsor or any right of
any Participant provided hereunder.
          Section 2.11. Pro Rata Treatment. Subject to the application of
payments pursuant to Article 3 and except as specifically provided therein, each
payment of principal of any Funded Participant’s Interest, each payment of
interest with respect to the Funded Participant’s Interest, each payment of the
Commitment Fees and each reduction of the Commitments shall be allocated pro
rata among the Participants in accordance with their respective applicable Pro
Rata Share of the applicable Facility or Commitments, as appropriate. Each
Participant agrees that in computing such Participant’s portion of any Funded
Participant’s Interest to be made hereunder, the Servicer may, in its
discretion, round each Participant’s percentage of such Participant Funding
Request to the next higher or lower whole dollar amount.
          Section 2.12. Payments.
          (a) The Sponsor shall make each payment required to be made by Sponsor
hereunder and under any other Operative Document to any Participant or the
Servicer not later than 1:00 p.m. (Atlanta, Georgia time), on the date when due
in dollars to the Servicer at its offices in Atlanta, Georgia in immediately
available funds.
          (b) Whenever any payment hereunder or under any other Operative
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Commitment Fees, if applicable.
          Section 2.13. Sharing of Setoffs. Each Participant agrees that if it
shall, in accordance with applicable law, through the exercise of a right of
banker’s lien, setoff or counterclaim against the Sponsor or any Borrower, or
pursuant to a secured claim under Section 506 or Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim, received by the Participant under any applicable bankruptcy, insolvency
or other similar law or otherwise, or by any other means, obtain payment
(voluntary or involuntary) in respect of any Funded Participant’s Interest under
this Agreement as a result of which the unpaid principal portion of its Funded
Participant’s Interest shall be proportionately less than the unpaid principal
portion of the Funded Participant’s Interest of any other Participant, it shall
be deemed simultaneously to have purchased from such other Participant at face
value, and shall promptly pay to such other Participant the purchase price for,
a participation in the Funded Participant’s Interest of such other Participant,
so that the aggregate unpaid principal amount of the Funded Participant’s
Interest and participations in Funded Participant’s Interests held by each
Participant shall be in the same proportion to the aggregate unpaid principal
amount of all Funded Participant’s Interests then outstanding as the principal
amount of its Purchases prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Funded
Participant’s Interests outstanding prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that, if any such
purchase or purchases or

 



--------------------------------------------------------------------------------



 



adjustments shall be made pursuant to this Section and the payment giving rise
thereto shall thereafter be recovered, such purchase or purchases or adjustments
shall be rescinded to the extent of such recovery and the purchase price or
prices or adjustment restored without interest. The Servicer and each
Participant hereby further agrees that any set-off amount received with respect
to any Borrower, the Sponsor or any Guarantor shall first be applied to amounts
outstanding under the Franchisee Loan Program prior to application to any other
obligations of any such Person to the Servicer or such Participant. The Sponsor
expressly consents to the foregoing arrangements and agrees, to the extent
permitted by applicable law, that any Participant holding a Funded Participant’s
Interest or a participation in a Funded Participant’s Interest deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Sponsor to such
Participant by reason thereof.
ARTICLE III
SERVICER’S SERVICING OBLIGATIONS; DISTRIBUTION OF PAYMENTS
          Section 3.1. Servicer’s Obligations with Respect to Loans; Collateral;
Non-Recourse.
          (a) The Servicer shall, for itself and the benefit of all of the
Participants and the Sponsor, (i) document, close, manage, administer and
collect the Loans in accordance with the terms of this Agreement and the
Servicing Agreement and exercise all discretionary powers involved in such
management, administration and collection and (ii) shall distribute the funds
received with respect to the Loans and from the Sponsor in accordance with the
terms of this Agreement. The Servicer agrees that it will exercise the same care
in administering the Loans as it exercises with respect to loans of similar size
and type and in accordance with the terms of the Servicing Agreement and
Section 10.13 hereto.
          (b) The forms of Loan Agreement and Master Note used by the Servicer
as documentation for each Loan on and after the Effective Date shall be
substantially in the forms attached hereto. The Sponsor shall have the right to
direct the Servicer to make modifications to such forms and amendments thereto
from time but the Sponsor may not direct the Servicer to revise or amend such
forms so as to be inconsistent with the terms of Section 2.1 (c) and (d).
          (c) Notwithstanding anything in this Agreement to the contrary, each
of the Participants acknowledges and agrees that the Servicer shall have no
obligation to the Participants with respect to the obtaining or retention of any
guaranties required by the Sponsor (other than to distribute any proceeds
therefrom in accordance with the terms of this Article 3). The Participants
acknowledge and agree that the Sponsor has the right to release or modify the
terms of, or not require, any Personal Guaranty or any Spousal Consent.

 



--------------------------------------------------------------------------------



 



          (d) In addition, each of the Participants acknowledges and agrees that
the obligations of the Servicer with respect to the Collateral shall be
expressly limited to the filing of financing statements (but not fixture
filings) in the locations indicated in the applicable Funding Approval Notice
for each Borrower and filing continuation statements with respect thereto and
taking enforcement action in accordance with Section 10.13 hereto.
          (e) Each of the Participants acknowledges and agrees that all payments
made to the Participants pursuant to this Agreement by the Servicer shall be
made solely from amounts received from the Sponsor, the Borrowers and other
obligors or Collateral under the applicable Loan Documents and the Servicer
shall have no personal liability for any amounts payable to the Participants
hereunder. Each of the Participants acknowledges and agrees that the Servicer
shall be relying solely upon the Sponsor for purposes of calculating and
ensuring compliance by Established Franchisee Borrowers with the Established
Franchisee Borrowing Base for each Established Franchisee Loan.
          (f) Each of the Participants acknowledges and agrees that any payments
of delinquent payment fees received from the Borrowers pursuant to the Loan
Agreements shall be for the sole account of the Sponsor and that the
Participants shall have no right to receive such payments unless a Credit Event
has occurred and is continuing; provided that, with respect to any payments
received from a Borrower, such payments shall be first applied to pay all
accrued but unpaid interest and principal and other fees due and owing from such
Borrower before application of such payment to any delinquent payment fees.
          (g) Each Participant hereby acknowledges and agrees that the Servicer
has no ability to halt an ACH transfer upon the inputting of such transfer
request by Sponsor from the Aaron’s Proprietary System into the ACH system
(other than the ability to retrieve ACH transfers which are sent to the wrong
party or otherwise manifestly erroneous as provided in the ACH Agreement with
Sponsor), and Sponsor hereby accepts full responsibility for any overadvance
created by such inputting of information and shall indemnify the Servicer and
the Participants therefor as provided herein.
          Section 3.2. Application of Payments.
          (a) The Servicer and the Sponsor shall instruct each Borrower to make
payments with respect to Loans and the Loan Commitments directly to the
Servicer, either by mail, wire transfer or debit pursuant to an ACH
Authorization.
          (b) On each Quarterly Date, all payments of Commitment Fees shall be
distributed by the Servicer to the Participants pro rata in accordance with
Section 2.4, with any remainder to be applied as set forth in the Servicing
Agreement.
          (c) On each Payment Date, all payments of interest received by the
Servicer from the Borrowers under each Facility and from the Sponsor pursuant to
its guaranty of each Facility contained herein with respect to the Loans and not
previously distributed by the Servicer, shall be applied to pay all accrued but
unpaid interest on the Funded Participant’s Interest under the

 



--------------------------------------------------------------------------------



 



applicable Facility pursuant to this Agreement, then to pay all accrued but
unpaid Servicing Fees and then to pay the Sponsor’s Fee, in accordance with the
terms of the Servicing Agreement and Fee Letter.
          (d) On any Business Day on which the Servicer shall receive any
payment in respect of the principal amount of any Loan, whether from a Borrower,
the Sponsor pursuant to its guaranty contained herein, or any other obligor with
respect thereto, the Servicer may elect, in its sole discretion to (i) apply
such principal payment to fund any requested Advances, (ii) apply such amount to
repay any outstanding Swing Line Advances, or (iii) to either (x) distribute
such amount to the Participants to reduce each Participant’s Funded
Participant’s Interest under such Facility or (y) apply such amount to
SunTrust’s Funded Participant’s Interest under such Facility only (with the
understanding that the Funded Participant’s Interest of each Participant shall
not be deemed to have been repaid until such amount is actually received by such
Participant); provided that, in the event that the Servicer elects to apply any
repayment to reduce SunTrust’s Funded Participant’s Interest without a
corresponding reduction of the other Participant’s Funded Participant’s
Interest, SunTrust shall be obligated to make a payment to each Participant
equal to such Participant’s Pro Rata Share of such payment upon the earlier of
(i) the next Payment Date and (ii) the occurrence of a Credit Event hereunder.
          (e) If during any period when no Credit Event has occurred and is
continuing, amounts received by Servicer are not capable of being allocated to
any specific Loan or, in the case of amounts allocable to a specific Loan, are
not sufficient to repay all obligations then due and owing with respect thereto,
such amounts shall be applied by the Servicer as follows: (i) first, to the
payment of Commitment Fees owing to the Participants hereunder, (ii) second, to
the payment of accrued interest on the Funded Participant’s Interest hereunder,
pro rata between the two Facilities, (iii) third, to the payment of the
Servicing Fees owing under the Servicing Agreement, (iv) fourth, to the
repayment of the Funded Participant’s Interests outstanding hereunder pro rata
between the two Facilities, (v) fifth, to the payment of all other amounts owing
to the Servicer or any Participant hereunder, and (vi) sixth, if all obligations
of the Sponsor pursuant to the Operative Documents have been satisfied in full,
to the Sponsor.
          (f) During any period when a Credit Event has occurred and is
continuing, any amounts received by Servicer with respect to the Loans shall be
applied, after deduction of any expenses incurred in the collection of any such
amounts, as follows (i) first, to the payment of any accrued and unpaid
Servicing Fee, (ii) second, to each Participant in accordance with Pro Rata
Share, and (iii) thereafter, to such Persons as may be legally entitled thereto.
          (g) If not sooner repaid, all amounts due and payable to the Servicer
and the Participants under the Operative Documents shall be due and payable in
full on the Final Termination Date.

 



--------------------------------------------------------------------------------



 



          Section 3.3. Monthly Servicing Report. On each Payment Date, the
Servicer shall telecopy to the Sponsor and each Participant a servicing report
in the form of Exhibit F (the “Monthly Servicing Report”) setting forth the
following information with respect the Loans:
          (a) the aggregate principal balance of the Loans under each Facility
as of the close of business on the last day of the preceding Payment Period and
on such Payment Date;
          (b) the aggregate amount of Loans repurchased by the Sponsor or
amounts collected with respect to the Collateral for the Loans with respect to
each Facility since the last Payment Date;
          (c) the aggregate Loan Commitments under each Facility as of the close
of business on the last Business Day of the preceding Payment Period and on such
Payment Date; and
          (d) each Loan which is past due (including the past due amount and the
number of days past due) under each Facility.
ARTICLE IV
LOAN DEFAULT; RIGHT TO MAKE GUARANTY DEMAND
          Section 4.1. Notice Of Loan Default. The Servicer shall notify the
Sponsor and the relevant Borrower of a Loan Payment Default within fifteen
(15) Business Days following the occurrence thereof and of any other Loan
Default of which the Servicer has actual knowledge in accordance with the terms
of the Servicing Agreement.
          Section 4.2. Waiver or Cure By The Sponsor of Covenant Defaults and
Loan Payment Defaults.
          (a) Unless a Credit Event or an Unmatured Credit Event has occurred
and is continuing, the Sponsor shall be entitled (but not obligated) to request
that the Servicer waive any default by the Borrower or any Guarantor under the
Loan Documents to which it is a party, other than a Loan Default or a default
arising based upon the action or inaction of the Sponsor or any of its
Subsidiaries, by sending to the Servicer for execution a Default Waiver Letter,
which Servicer agrees to execute and mail to the appropriate Borrower if such
Default Waiver Letter is in form and substance satisfactory to the Servicer.
          (b) Notwithstanding the foregoing clause (a), unless a Credit Event or
an Unmatured Credit Event has occurred and is continuing, the Sponsor shall be
entitled (but not obligated) to request that the Servicer waive any Loan Payment
Default (including a Loan Payment Default resulting from the failure of a
Borrower to remain in compliance with the borrowing base requirements of the
applicable Established Franchisee Loan Agreement) by sending to the Servicer for
execution a Default Waiver Letter, which Servicer agrees to execute

 



--------------------------------------------------------------------------------



 



and mail to the appropriate Borrower if such Default Waiver Letter is in form
and substance satisfactory to the Servicer, curing such Loan Payment Default in
full; provided, however, that (i) Sponsor shall not waive and cure more than two
(2) consecutive Loan Payment Defaults for any Loan nor more than a total of four
(4) Loan Payment Defaults in any four year period for any Loan and (ii) such
Loan Payment Default must be cured by Sponsor, and the Default Waiver Letter for
such Loan Payment Default received by Servicer, during the Response Period for
such Loan.
          Section 4.3. Obligations of Sponsor With Respect to Established
Franchisee Loans.
          (a) If Sponsor does not waive and cure any Loan Payment Default with
respect to any Established Franchisee Loan during the Response Period, then
Sponsor must use its reasonable efforts to exercise its rights pursuant to the
applicable Franchise Agreement with such Defaulted Borrower to assume the
operation of the stores of such Defaulted Borrower during the five (5) Business
Day Response Period, and during any period that Sponsor operates the stores of
any Defaulted Borrower, Sponsor shall make all payments due and owing to the
Servicer pursuant to the applicable Operative Documents.
          (b) If the Sponsor assumes operation of the stores of any such
Defaulted Borrower pursuant to paragraph (a) above, the Sponsor will use its
reasonable efforts to locate a purchaser for such stores. In the event that the
Sponsor has not resold the franchise and inventory of such Defaulted Borrower
within the extended Response Period in accordance with the terms of the
applicable Franchise Agreement for a purchase price equal to or in excess of the
Minimum Purchase Price (which amount shall be paid directly to the Servicer in
return for the assignment to the Sponsor of the Defaulted Loan, the related Loan
Commitment and the Liens of the Servicer thereon, and applied by the Servicer to
the Sponsor’s purchase of the outstanding Loan Indebtedness of such Defaulted
Loan and related Loan Commitment, with any deficiency recovered pursuant to the
next paragraph), Sponsor shall purchase the outstanding Loan Indebtedness of
such Defaulted Loan and any related Loan Commitment from the Servicer for the
Minimum Purchase Price and any deficiency amount may be collected by the
Servicer, for the benefit of the Participants, pursuant to subsection (c) below.
          (c) In the event that (i) during the initial Response Period for any
Established Franchisee Loan of a Defaulted Borrower, the Sponsor has not waived
or cured any Loan Payment Default, and has not assumed the operation of the
stores of the Defaulted Borrower, or (ii) the Sponsor has not resold the
franchise and inventory of the Defaulted Borrower during the extended Response
Period in accordance with the terms of the applicable Franchise Agreement, or
has resold the franchise and inventory for an amount less than the Minimum
Purchase Price, then the Sponsor will purchase, upon demand by the Servicer, the
Established Franchisee Loan and the related Loan Commitment of such Defaulted
Borrower for an amount equal to the outstanding Loan Indebtedness of the
Defaulted Loan pursuant to its guaranty set forth in Section 10.1.

 



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the foregoing, to the extent that the Sponsor is
prohibited by applicable law, court order or other legal impediment from
exercising the options set forth in subsection (a) or (b) above, the Servicer
may, with the consent of the Required Participants and shall, upon the written
request of the Required Participants, require that the Sponsor promptly purchase
the Loan pursuant to subsection (c) above.
          Section 4.4. Rights during Response Period. Unless a Credit Event or
an Unmatured Credit Event has occurred and is continuing, the Servicer shall
refrain during any Response Period from taking any legal action against the
Defaulted Borrower under the Defaulted Loan which is the subject of such
Response Period, and from accelerating payment of the Loan Indebtedness under
such Defaulted Loan but the Servicer shall cease funding any further Advances
pursuant to the Loan Commitment to such Defaulted Borrower. If the Sponsor
waives and cures any Loan Payment Default prior to the expiration of a Response
Period, then as to each Loan Payment Default so waived and cured, the Defaulted
Borrower’s and the Servicer’s respective rights and obligations under the Loan
Documents shall be restored to the same status as if such waived Loan Payment
Default never occurred. In addition, if the Sponsor takes over the operation of
the business of an Established Franchisee Borrower as provided in Section 4.3,
the Servicer shall refrain from exercising remedies against such Borrower for as
long as the Sponsor is complying with Section 4.3, unless a Credit Event has
occurred and is continuing or the Required Participants otherwise agree.
          Section 4.5. Rights after Response Period and for Loan Defaults other
than Loan Payment Defaults. In the event that any Loan Default other than a Loan
Payment Default occurs and is continuing after the expiration of the Response
Period, or that any Loan Payment Default is not cured during the applicable
Response Period, (i) the Servicer shall have the right to (A) demand that
Sponsor comply with its obligations with respect to such Defaulted Loan set
forth in Article 10 and (B) administer and enforce such Loan as it deems
appropriate, without regard to any limitations or restrictions set forth herein
(but subject to Article 3 in all events) or in any other Operative Document, and
(ii) notwithstanding anything contained in this Article to the contrary, the
Sponsor shall, within five (5) Business Days of its receipt of a written demand
from the Servicer instructing it to do so, (A) purchase the Loan Indebtedness of
the Defaulted Loan and assume the Loan Commitment related thereto, or (B) at the
request of the Servicer, made either at its option or at the request of the
Required Participants, exercise any or all of the remedies set forth in
Section 4.3 with respect to such Defaulted Loan except to the extent prohibited
by applicable law in the case of the bankruptcy of the Defaulted Borrower.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          The Sponsor represents and warrants to the Servicer and each
Participant as follows:

 



--------------------------------------------------------------------------------



 



          Section 5.1. Existence; Power. The Sponsor and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect.
          Section 5.2. Organizational Power; Authorization. The execution,
delivery and performance by each Credit Party of the Transaction Documents to
which it is a party are within such Credit Party’s organizational powers and
have been duly authorized by all necessary organizational, and if required,
stockholder, action. This Agreement has been duly executed and delivered by the
Sponsor, and constitutes, and each other Transaction Document to which any
Credit Party is a party, when executed and delivered by such Credit Party, will
constitute, valid and binding obligations of the Sponsor or such Credit Party
(as the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
          Section 5.3. Governmental Approvals; No Conflicts. The execution,
delivery and performance by the Sponsor of this Agreement, and by each Credit
Party of the other Transaction Documents to which it is a party (a) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect or where the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Sponsor or any of its
Subsidiaries or any judgment or order of any Governmental Authority binding on
the Sponsor or any of its Subsidiaries, (c) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Sponsor or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Sponsor or
any of its Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any asset of the Sponsor or any of its Subsidiaries, except Liens
(if any) created under the Operative Documents.
          Section 5.4. Financial Statements. The Sponsor has furnished to each
Participant (i) the audited consolidated balance sheet of the Sponsor and its
Subsidiaries as of December 31, 2007, and the related consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year then ended
prepared by Ernst & Young and (ii) the unaudited consolidated balance sheet of
the Sponsor and its Subsidiaries as of March 31, 2008, and the related unaudited
consolidated statements of income and cash flows for the fiscal quarter and
year-to-date period then ending, certified by a Responsible Officer. Such
financial statements fairly present the consolidated financial condition of the
Sponsor and its Subsidiaries as of such dates and the consolidated results of
operations for such periods in conformity with GAAP consistently applied,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii). Since December 31, 2007, there
have been no

 



--------------------------------------------------------------------------------



 



changes with respect to the Sponsor and its Subsidiaries which have had or could
reasonably be expected to have, singly or in the aggregate, a Material Adverse
Effect.
          Section 5.5. Litigation and Environmental Matters.
          (a) No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Sponsor, threatened against or affecting the Sponsor or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other
Transaction Document. Except as set forth on Schedule 5.5(a), as of the Closing
Date, no litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the Sponsor,
threatened against or affecting the Sponsor or any of its Subsidiaries that
seeks damages in excess of $5,000,000.
          (b) Except for the matters set forth on Schedule 5.5(b), neither the
Sponsor nor any of its Subsidiaries (i) has failed to comply in any material
respect with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability in excess of $5,000,000, (iii) has
received notice of any claim with respect to any Environmental Liability in
excess of $5,000,000 or (iv) knows of any basis for any Environmental Liability
in excess of $5,000,000.
          Section 5.6. Compliance with Laws and Agreements. The Sponsor and each
Subsidiary is in compliance with (a) all applicable laws, rules, regulations and
orders of any Governmental Authority, and (b) all indentures, agreements or
other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          Section 5.7. Investment Company Act, Etc. Neither the Sponsor nor any
of its Subsidiaries is (a) an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt.
          Section 5.8. Taxes. The Sponsor and its Subsidiaries and each other
Person for whose taxes the Sponsor or any Subsidiary could become liable have
timely filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except (i) to the
extent the failure to do so would not have a Material Adverse Effect or
(ii) where the same are currently being contested in good faith by appropriate
proceedings and for which the Sponsor or such Subsidiary, as the case may be,
has set aside on its books adequate reserves. The charges, accruals and reserves
on

 



--------------------------------------------------------------------------------



 



the books of the Sponsor and its Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.
          Section 5.9. Reserved
          Section 5.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$5,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Standards No. 87)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $5,000,000 the fair market value of the assets of
all such underfunded Plans.
          Section 5.11. Ownership of Property.
          (a) Each of the Sponsor and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business.
          (b) Each of the Sponsor and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks,
tradenames, copyrights and other intellectual property material to its business,
and the use thereof by the Sponsor and its Subsidiaries does not infringe on the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, would not have a Material Adverse Effect.
          Section 5.12. Disclosure. The Sponsor has disclosed to the
Participants all agreements, instruments, and corporate or other restrictions to
which the Sponsor or any of its Subsidiaries is subject, and all other matters
known to any of them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. None of the reports
(including without limitation all reports that the Sponsor is required to file
with the Securities and Exchange Commission), financial statements, certificates
or other written information furnished by or on behalf of the Sponsor to the
Servicer or any Participant in connection with the negotiation or syndication of
this Agreement or any other Operative Document or delivered hereunder or
thereunder (as modified or supplemented by any other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, taken as a whole, in light of the
circumstances under which they were made, not misleading; provided, that with
respect to projected financial information, the Sponsor represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
          Section 5.13. Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Sponsor or any of its
Subsidiaries, or, to the Sponsor’s

 



--------------------------------------------------------------------------------



 



knowledge, threatened against or affecting the Sponsor or any of its
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against the Sponsor or any of its Subsidiaries, or to the Sponsor’s
knowledge, threatened against any of them before any Governmental Authority. All
payments due from the Sponsor or any of its Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the Sponsor or any such Subsidiary, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
          Section 5.14. Subsidiaries. Schedule 5.14 sets forth the name of, the
ownership interest of the Sponsor in, the jurisdiction of incorporation of, and
the type of, each Subsidiary and identifies each Subsidiary that is a Guarantor,
in each case as of the Effective Date.
          Section 5.15. Representations and Warranties with Respect to Specific
Loans. The Sponsor represents and warrants to the Servicer and each Participant
with respect to each Loan Commitment established and each Advance made pursuant
to the Operative Documents that:
          (a) The Franchise Agreement, the Master Note, the Loan Agreement and
each other Loan Document executed in connection with such Loan Commitment each
constitutes a valid and binding agreement of each Borrower or guarantor party
thereto and is enforceable against each such party in accordance with its terms.
          (b) The Master Note and accompanying Loan Documents executed in
connection with such Loan and delivered to the Servicer are the only contracts
evidencing the transaction described therein and constitute the entire agreement
of the parties thereto with respect to such transaction and Sponsor has not made
any other promises, agreements or representations and warranties with respect to
the transactions evidenced by such Master Note.
          (c) The Master Note and each accompanying Loan Document executed in
connection with such Loan is genuine and all signatures, names, amounts and
other facts and statements therein and thereon are true and correct.
          (d) All disclosures required to be made under applicable federal and
state law in connection with such Loan have been properly and completely made
with respect to each Master Note, the other Loan Documents and the Loan and each
such Master Note, other Loan Documents and Loan is in full compliance with all
applicable federal and state laws, including without limitation, applicable
state and federal usury laws and regulations.
The proceeds of each Master Note will be solely for the purpose of financing the
acquisition and expansion of stores franchised by the Sponsor and operated by
the relevant Borrower, for the acquisition of inventory and equipment with
respect to the ongoing operations thereof, for Sponsor-approved payment of state
use tax and freight charges and, in the case of Established Franchisee
Borrowers, for Sponsor-approved working capital purposes, but excluding in all
cases any non-business purposes.

 



--------------------------------------------------------------------------------



 



          Section 5.16. OFAC. Neither the Sponsor nor any of its Subsidiaries
(i) is a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
          Section 5.17. Patriot Act. Each of the Sponsor and its Subsidiaries is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
ARTICLE VI
AFFIRMATIVE COVENANTS
          The Sponsor covenants and agrees that it will, as long as either of
the Commitments is in effect or the Servicer is committed to make Advances under
any Loan Documents and thereafter so long as any Loans remain outstanding under
this Agreement or Sponsor has any other unsatisfied obligations under the
Operative Documents:
          Section 6.1. Financial Statements and Other Information. The Sponsor
will deliver to the Servicer and each Participant:
          (a) as soon as available and in any event within 90 days after the end
of each fiscal year of Sponsor, a copy of the annual audited report for such
fiscal year for the Sponsor and its Subsidiaries, containing a consolidated and
unaudited consolidating balance sheet of the Sponsor and its Subsidiaries as of
the end of such fiscal year and the related consolidated and unaudited
consolidating statements of income, stockholders’ equity and cash flows
(together with all footnotes thereto) of the Sponsor and its Subsidiaries for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and reported on by Ernst &
Young or other independent public accountants of nationally recognized

 



--------------------------------------------------------------------------------



 



standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Sponsor and its Subsidiaries for such fiscal year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;
          (b) as soon as available and in any event within 45 days after the end
of each fiscal quarter of each fiscal year of the Sponsor (other than the last
fiscal quarter), an unaudited consolidated and consolidating balance sheet of
the Sponsor and its Subsidiaries as of the end of such fiscal quarter and the
related unaudited consolidated and consolidating statements of income and cash
flows of the Sponsor and its Subsidiaries for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
Sponsor’s previous fiscal year, all certified by the chief financial officer,
treasurer or controller of the Sponsor as presenting fairly in all material
respects the financial condition and results of operations of the Sponsor and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes;
          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a certificate of a Responsible
Officer, (i) certifying as to whether there exists a Credit Event or an
Unmatured Credit Event on the date of such certificate, and if a Credit Event or
an Unmatured Credit Event then exists, specifying the details thereof and the
action which the Sponsor has taken or proposes to take with respect thereto,
(ii) setting forth in reasonable detail calculations demonstrating compliance
with Article VII and (iii) stating whether any change in GAAP or the application
thereof has occurred since the date of the Sponsor’s audited financial
statements referred to in Section 5.4 and, if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
          (d) concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Credit Event or Unmatured Credit Event (which certificate may be limited to
the extent required by accounting rules or guidelines);
          (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Sponsor to its shareholders generally, as the
case may be; and

 



--------------------------------------------------------------------------------



 



          (f) promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Sponsor or any Subsidiary as the Servicer or any Participant may reasonably
request; and
          (g) as soon as available and in any event within 30 days after the end
of each fiscal year of the Sponsor, a forecasted income statement, balance
sheet, and statement of cash flows for the following fiscal year.
          Section 6.2. Notices of Material Events. The Sponsor will furnish to
the Servicer and each Participant prompt written notice of the following:
          (a) the occurrence of any Credit Event or Unmatured Credit Event;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Sponsor, affecting the Sponsor or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
          (c) the occurrence of any event or any other development by which the
Sponsor or any of its Subsidiaries (i) fails to comply in any material respect
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) becomes
subject to any Environmental Liability in excess of $2,500,000, (iii) receives
notice of any claim with respect to any Environmental Liability in excess of
$2,500,000, or (iv) becomes aware of any basis for any Environmental Liability
in excess of $2,500,000 and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;
          (d) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Sponsor and its Subsidiaries in an aggregate amount exceeding
$2,500,000; and
          (e) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
          (f) Each notice delivered under this Section shall be accompanied by a
written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
          Section 6.3. Existence; Conduct of Business. The Sponsor will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto; provided, that
nothing in this Section shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 8.3.

 



--------------------------------------------------------------------------------



 



          Section 6.4. Compliance with Laws, Etc. The Sponsor will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          Section 6.5. Payment of Obligations. The Sponsor will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Sponsor or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
          Section 6.6. Books and Records. The Sponsor will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Sponsor in conformity with GAAP.
          Section 6.7. Visitation, Inspection, Etc.
          (a) The Sponsor will, and will cause each of its Subsidiaries to,
permit any representative of the Servicer or any Participant, to visit and
inspect its properties, to examine its books and records and to make copies and
take extracts therefrom, and to discuss its affairs, finances and accounts with
any of its officers and with its independent certified public accountants, all
at such reasonable times and as often as the Servicer or any Participant may
reasonably request after reasonable prior notice to the Sponsor; provided,
however, if a Credit Event or Unmatured Credit Event has occurred and is
continuing, no prior notice shall be required. All reasonable expenses incurred
by the Servicer and, at any time after the occurrence and during the continuance
of a Credit Event, any Participants in connection with any such visit,
inspection, audit, examination and discussions shall be borne by the Sponsor.
          Section 6.8. Maintenance of Properties; Insurance. The Sponsor will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear except where the failure to do so, either individually or
it the aggregate, could not reasonably be expected to result in a Material
Adverse Effect and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations. In addition, and not in limitation
of the foregoing, the Sponsor shall maintain and keep in force insurance
coverage

 



--------------------------------------------------------------------------------



 



on its inventory, as is consistent with best industry practices. The Sponsor
shall at all times cause the Servicer to be named as additional insured on all
of its casualty and liability policies.
          Section 6.9. Use of Proceeds and Letters of Credit. The Sponsor will
use the proceeds of all Loans to finance working capital needs, to refinance
existing debt, to finance Permitted Acquisitions and for other general corporate
purposes of the Sponsor and its Subsidiaries. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that would
violate any rule or regulation of the Board of Governors of the Federal Reserve
System, including the Margin Regulations. All Letters of Credit will be used for
general corporate purposes.
          Section 6.10. Additional Subsidiaries.
          (a) The Sponsor may, after the Effective Date, acquire or form
additional Domestic Subsidiaries so long as the Sponsor, within ten
(10) business days after any such Domestic Subsidiary is acquired or formed,
(i) notifies the Servicer and the Participants thereof and (ii) causes such
Domestic Subsidiary to become a Guarantor by executing agreements in the form of
Annex I to the Guaranty Agreement and Annex I to Indemnity and Contribution
Agreement and (iii) causes such Domestic Subsidiary to deliver simultaneously
therewith similar documents applicable to such Domestic Subsidiary described in
Section 13.1 as reasonably requested by the Servicer.
          (b) The Sponsor shall not acquire or form any additional Foreign
Subsidiaries; provided, however, that the Sponsor may acquire or form additional
Subsidiaries incorporated under the laws of Canada so long as the Sponsor,
within ten (10) business days after any such Foreign Subsidiary is acquired or
formed, (i) notifies the Servicer and the Participants thereof, (ii) delivers
stock certificates and related pledge agreements, in form satisfactory to a
collateral agent acceptable to the Servicer, evidencing the pledge of 66% (or
such greater percentage which would not result in material adverse tax
consequences) of the issued and outstanding capital stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding capital stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of each such Subsidiary directly owned by the
Sponsor or any Domestic Subsidiary to secure the Guaranteed Obligations,
(iii) causes such Subsidiary to deliver simultaneously therewith similar
documents applicable to such Foreign Subsidiary described in Section 13.1 as
reasonably requested by the Servicer, and (iv) the Servicer enters into an
intercreditor agreement, in form and substance satisfactory to the Required
Participants, with all other creditors of the Sponsor having a similar covenant
with the Sponsor.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
FINANCIAL COVENANTS
     The Sponsor covenants and agrees that so long as either of the Commitments
remains outstanding or any Loans remain outstanding or the Sponsor has any
obligations under the Operative Documents, and until the full and final payment
of all indebtedness of all Borrowers incurred pursuant to the Loan Documents and
unless otherwise consented to in writing by the Required Participants:
          Section 7.1. Total Debt to EBITDA Ratio. The Sponsor and its
Subsidiaries shall maintain, as of the last day of each fiscal quarter of the
Sponsor, commencing with the fiscal quarter ending June 30, 2008, a Total Debt
to EBITDA Ratio of not greater than 3.00:1.00.
          Section 7.2. Total Adjusted Debt to Total Adjusted Capital Ratio. The
Sponsor and its Subsidiaries shall maintain, as of the last day of each fiscal
quarter of the Sponsor, commencing with the fiscal quarter ending June 30, 2008,
a Total Adjusted Debt to Total Adjusted Capital Ratio of not greater than
0.60:1.00.
          Section 7.3. Fixed Charge Coverage Ratio. The Sponsor and its
Subsidiaries shall maintain, as of the last day of each fiscal quarter of the
Sponsor, commencing with the fiscal quarter ending June 30, 2008, a Fixed Charge
Coverage Ratio of not less than 2:00 to 1:00.
          Section 7.4. Minimum Consolidated Net Worth. The Sponsor and its
Subsidiaries shall maintain a Consolidated Net Worth of an amount equal to the
sum of (i) $631,391,000, plus (ii) 50% of cumulative positive Consolidated Net
Income accrued during each fiscal quarter ending thereafter, since the end of
such fiscal quarter of the Sponsor, commencing with the fiscal quarter ending
June 30, 2008, plus (iii) 100% of the net proceeds from any public or private
offering of common stock of the Sponsor after the Closing Date, calculated
quarterly on the last day of each fiscal quarter; provided, that if Consolidated
Net Income is negative in any fiscal quarter the amount added for such fiscal
quarter shall be zero and such negative Consolidated Net Income shall not reduce
the amount of Consolidated Net Income added from any previous fiscal quarter.
Promptly upon the consummation of any offering of common stock of the Sponsor,
the Sponsor shall notify the Servicer in writing of the amount of the proceeds
thereof.
ARTICLE VIII
NEGATIVE COVENANTS
     The Sponsor covenants and agrees that so long as either of the Commitments
remains outstanding or any Loans remain outstanding or the Sponsor has any
obligations under the Operative Documents, and until the full and final payment
of all indebtedness of all Borrowers incurred pursuant to the Loan Documents and
unless otherwise consented to in writing by the Required Participants:

 



--------------------------------------------------------------------------------



 



          Section 8.1. Indebtedness. The Sponsor will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) Indebtedness created pursuant to the Operative Documents;
          (b) Indebtedness existing on the date hereof and set forth on
Schedule 8.1 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof;
          (c) Indebtedness of the Sponsor or any Subsidiary incurred after the
Effective Date to finance the acquisition, construction or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided,
that such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvements or
extensions, renewals, and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof; provided further, that the aggregate principal
amount of such Indebtedness does not exceed $30,000,000 at any time outstanding;
          (d) Indebtedness of the Sponsor owing to any Credit Party and of any
Credit Party owing to the Sponsor or any other Credit Party;
          (e) Guarantees by the Sponsor of Indebtedness of any Credit Party and
by any Credit Party of Indebtedness of the Sponsor or any other Credit Party;
          (f) Indebtedness under the Revolving Credit Agreement;
          (g) [Reserved];
          (h) Guarantees by the Sponsor of Indebtedness of certain franchise
operators of the Sponsor, provided such guarantees are given by the Sponsor in
connection with (1) loans made pursuant to the terms of this Agreement,
(2) loans made by SunTrust Bank to finance the purchase of equity interests in
certain franchises of the Sponsor in an aggregate principal amount not to exceed
Twenty Million $20,000,000, (3) loans made pursuant to terms of the Rosey
Rentals Loan Facility Agreement in an aggregate principal amount not to exceed
Forty Million Dollars ($40,000,000), (4) loans made pursuant to the terms of the
RBC Loan Facility Agreement in an aggregate principal amount not to exceed Fifty
Million Canadian Dollars (Cdn. $50,000,000) and (5) loans made pursuant to terms
of the RIMCO Loan Facility Agreement in an aggregate principal amount not to
exceed Seven Million Five Hundred Thousand Dollars ($7,500,000);

 



--------------------------------------------------------------------------------



 



          (i) endorse negotiable instruments for collection in the ordinary
course of business;
          (j) Guarantees by Sponsor of Indebtedness of Foreign Subsidiaries,
provided that the amount of such Guaranteed Indebtedness, together with the
principal amount any loans to Foreign Subsidiaries permitted to be made under
clause (l) below, does not exceed $30,000,000 at any time;
          (k) Loans by Sponsor to its Foreign Subsidiaries, provided that the
amount of such loans, together with the amount of Guaranteed Indebtedness
permitted to be incurred under clause (j) above, does not exceed $30,000,000 at
any time; and
          (l) Indebtedness as evidenced by (i) the 6.88% Senior Notes of Sponsor
in the amount of $50,000,000 issued pursuant to the 2002 Note Agreement and
(ii) the 5.03% Senior Notes of Sponsor in the amount of $60,000,000 issued
pursuant to the 2005 Note Agreement, together with (x) extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof above $110,000,000 or shorten the maturity or the
weighted average life thereof and (y) Guarantees of such Indebtedness by any
Subsidiaries of Sponsor; and
          (m) other unsecured Indebtedness in an aggregate principal amount not
to exceed $75,000,000 at any time outstanding.
          Section 8.2. Negative Pledge. The Sponsor will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired or,
except:
          (a) Permitted Encumbrances;
          (b) any Liens on any property or asset of the Sponsor or any
Subsidiary existing on the Effective Date set forth on Schedule 8.2; provided,
that such Lien shall not apply to any other property or asset of the Sponsor or
any Subsidiary;
          (c) purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by Section 8.1(c),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets together with all interest, fees and costs incurred in
connection therewith;

 



--------------------------------------------------------------------------------



 



          (d) any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Sponsor, (ii) existing on any asset of any
Person at the time such Person is merged with or into the Sponsor or any
Subsidiary of the Sponsor or (iii) existing on any asset prior to the
acquisition thereof by the Sponsor or any Subsidiary of the Sponsor; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition;
          (e) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section; provided, that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby; and
          (f) [Reserved];
          (g) Liens securing the obligations of the Sponsor under the Revolving
Credit Agreement; and
          (h) Liens on shares of stock of any Foreign Subsidiary to the extent
that the Guaranteed Obligations are secured pari passu with any other
Indebtedness or obligations secured thereby.
          Section 8.3. Fundamental Changes.
          (a) The Sponsor will not, and will not permit any Subsidiary to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or substantially all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired) or liquidate or dissolve; provided, that if at
the time thereof and immediately after giving effect thereto, no Credit Event
shall have occurred and be continuing (i) the Sponsor or any Subsidiary may
merge with a Person if the Sponsor (or such Subsidiary if the Sponsor is not a
party to such merger) is the surviving Person, (ii) any Subsidiary may merge
into another Subsidiary or the Sponsor; provided, however, that if the Sponsor
is a party to such merger, the Sponsor shall be the surviving Person, provided,
further, that if any Subsidiary to such merger is a Guarantor, the Guarantor
shall be the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Sponsor or to
a Guarantor, and (iv) any other Subsidiary may liquidate or dissolve if the
Sponsor determines in good faith that such liquidation or dissolution is in the
best interests of the Sponsor, is not materially disadvantageous to the
Participants, and such Subsidiary dissolves into another Guarantor or the
Sponsor; provided, that any such merger involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 8.4.

 



--------------------------------------------------------------------------------



 



          (b) The Sponsor will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Sponsor and its Subsidiaries on the date hereof and businesses reasonably
related thereto.
          Section 8.4. Investments, Loans, Etc. The Sponsor will not, and will
not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any common stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:
          (a) Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 8.4 (including Investments in
Subsidiaries);
          (b) Permitted Investments;
          (c) Permitted Acquisitions;
          (d) Investments made by the Sponsor in or to any other Credit Party
and by any other Credit Party to the Sponsor or in or to another Credit Party;
          (e) loans or advances to employees, officers, directors or
stockholders of the Sponsor or any Subsidiary in the ordinary course of
business; provided, however, that the aggregate amount of all such loans and
advances does not exceed $1,000,000 at any time;
          (f) (i) loans to franchise operators and owners of franchises acquired
or funded pursuant to the Loan Facility Agreement, the Rosey Rentals Loan
Facility Agreement, the RIMCO Loan Facility Agreement and the RBC Loan Facility
Agreement and (ii) other adequately secured and properly monitored loans to
franchise operators and owners of franchises in an aggregate principal amount
outstanding, together with loans outstanding under clause (i) of this
Section 8.4(f), not to exceed the aggregate facility amounts available for
borrowing by franchise operators that the Sponsor is permitted to guarantee
pursuant to Section 8.1;
          (g) acquire and own stock, obligations or securities received in
settlement of debts (created in the ordinary course of business) owing to any
Guarantor or any of their Subsidiaries;
          (h) loans to Foreign Subsidiaries to the extent permitted under
Section 8.1;
          (i) loans to franchise operators to extent permitted under
Section 8.1; and
          (j) other Investments not to exceed $25,000,000 at any time;

 



--------------------------------------------------------------------------------



 



          Section 8.5. Restricted Payments. The Sponsor will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness subordinated to the Guaranteed Obligations of
the Sponsor or any options, warrants, or other rights to purchase such common
stock or such subordinated Indebtedness, whether now or hereafter outstanding
(each, a “Restricted Payment”), except for (i) dividends payable by the Sponsor
solely in shares of any class of its common stock, (ii) Restricted Payments made
by any Guarantor to the Sponsor or to another Guarantor and (iii) so long as no
Credit Event or Unmatured Credit Event has occurred and is continuing at the
time such dividend is paid or redemption or stock purchase is made, dividends,
distributions, redemptions and stock repurchases paid in cash which do not
exceed fifty percent (50%) of Consolidated Net Income of Sponsor (if greater
than $0) for the immediately preceding Fiscal Year; provided, that if the
aggregate amount of all such dividends and distributions paid in cash in any
Fiscal Year are less than the amount permitted by clause (iii) above, the excess
permitted amount for such year may be carried forward once to the next
succeeding Fiscal Year.
          Section 8.6. Sale of Assets. The Sponsor will not, and will not permit
any of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s common stock to any Person other than the Sponsor or a
Guarantor (or to qualify directors if required by applicable law), except
(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business; (b) the sale of inventory and Permitted Investments
in the ordinary course of business, (c) sales and dispositions permitted under
Section 8.3(a) and sale and leaseback transactions permitted under Section 8.9,
(d) sales of assets, business or property identified in writing to Servicer and
approved by Participants in writing prior to the Closing Date, (e) sales of
assets in connection with the sale of a store owned by Sponsor to a franchisee
of Sponsor and (f) other sales of assets made on or after the Closing Date not
to exceed $30,000,000 in book value in the aggregate; provided that with respect
to sales permitted under clauses (d) and (e), no Credit Event shall have
occurred and be continuing or result from such sale.
          Section 8.7. Transactions with Affiliates. The Sponsor will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Sponsor or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Sponsor and its wholly-owned Subsidiaries
not involving any other Affiliates and (c) any Restricted Payment permitted by
Section 8.5.
          Section 8.8. Restrictive Agreements. The Sponsor will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement

 



--------------------------------------------------------------------------------



 



that prohibits, restricts or imposes any condition upon (a) the ability of the
Sponsor or any Subsidiary to create, incur or permit any Lien upon any of its
assets or properties, whether now owned or hereafter acquired, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to its common stock, to make or repay loans or advances to the Sponsor or any
other Subsidiary, to Guarantee Indebtedness of the Sponsor or any other
Subsidiary or to transfer any of its property or assets to the Sponsor or any
Subsidiary of the Sponsor; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other
Transaction Document, the 2002 Note Agreement or the 2005 Note Agreement,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness, and (iv) clause
(a) shall not apply to customary provisions in leases restricting the assignment
thereof.
          Section 8.9. Sale and Leaseback Transactions. The Sponsor will not,
and will not permit any of its Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred; provided, however, the Sponsor may engage in such sale and
leaseback transactions so long as the aggregate fair market value of all assets
sold and leased back does not exceed $300,000,000 during the term of this
Agreement.
          Section 8.10. Amendment to Material Documents. The Sponsor will not,
and will not permit any Subsidiary to, amend, modify or waive any of its rights
in a manner materially adverse to the Participants under its certificate of
incorporation, bylaws or other organizational documents.
          Section 8.11. Accounting Changes. The Sponsor will not, and will not
permit any Subsidiary to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Sponsor or of any Subsidiary, except to change the fiscal year of a
Subsidiary to conform its fiscal year to that of the Sponsor.
          Section 8.12. Activities of Aaron Rents Puerto Rico. Unless Aaron
Rents Puerto Rico has become a Guarantor in accordance with the terms of
Section 6.10 of this Loan Finance Agreement, the Sponsor will not permit Aaron
Rents Puerto Rico to engage in any business or activity other than
(a) maintaining its existence and/or winding up its affairs and (b) activities
related to the completion of the tax audit ongoing on the Effective Date, and no
other Subsidiary shall make any additional Investment in Aaron Rents Puerto Rico
other than in connection with the businesses and activities set forth in clause
(a) and (b) above.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
CREDIT EVENTS AND REMEDIES
     In the event that:
          Section 9.1. the Sponsor shall fail to pay any amount due hereunder;
or
          Section 9.2. any representation or warranty made or deemed made by or
on behalf of the Sponsor or any Subsidiary in or in connection with this
Agreement or any other Operative Document (including the Schedules attached
thereto) and any amendments or modifications hereof or waivers hereunder, or in
any certificate, report, financial statement or other document submitted to the
Servicer or the Participants by any Credit Party or any representative of any
Credit Party pursuant to or in connection with this Agreement or any other
Operative Document shall prove to be incorrect in any material respect when made
or deemed made or submitted; or
          Section 9.3. the Sponsor shall fail to observe or perform any covenant
or agreement contained in Sections 6.1, 6.2, 6.3 (solely with respect to the
Sponsor’s existence) or Articles VII or VIII; or
          Section 9.4. any Credit Party shall fail to observe or perform any
covenant or agreement contained in this Agreement (other than those referred to
in clauses 9.1, 9.2 and 9.3 above), and such failure shall remain unremedied for
30 days after the earlier of (i) any officer of the Sponsor becomes aware of
such failure, or (ii) notice thereof shall have been given to the Sponsor by the
Servicer or any Participant; or
          Section 9.5. any event of default (after giving effect to any grace
period) shall have occurred and be continuing under the Revolving Credit
Documents or the RIMCO Loan Facility Agreement, or all or any part of the
obligations due and owing under the Revolving Credit Agreement or the RIMCO Loan
Facility Agreement are accelerated, declared to be due and payable or required
to be prepaid or redeemed, in each case prior to the stated maturity thereof;
          Section 9.6. the Sponsor or any Subsidiary (whether as primary obligor
or as guarantor or other surety) shall fail to pay any principal of or premium
or interest on any Material Indebtedness that is outstanding, when and as the
same shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable;
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption),

 



--------------------------------------------------------------------------------



 



purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
          Section 9.7. the Sponsor or any Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the Sponsor or any such Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
          Section 9.8. an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Sponsor or any Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Sponsor or any Subsidiary or for a substantial part of its
assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
          Section 9.9. the Sponsor or any Subsidiary shall become unable to pay,
shall admit in writing its inability to pay, or shall fail to pay, its debts as
they become due; or
          Section 9.10. an ERISA Event shall have occurred that when taken
together with other ERISA Events that have occurred, could reasonably be
expected to result in liability to the Sponsor and the Subsidiaries in an
aggregate amount exceeding $2,500,000 or otherwise having a Material Adverse
Effect; or
          Section 9.11. judgments and orders for the payment of money in excess
of $10,000,000 in the aggregate, to the extent not covered by insurance for
which the insurance carrier has acknowledged coverage, shall be rendered against
the Borrower or any Subsidiary, and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be a period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
          Section 9.12. any non-monetary judgment or order shall be rendered
against the Sponsor or any Subsidiary that could reasonably be expected to have
a Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 



--------------------------------------------------------------------------------



 



          Section 9.13. a Change in Control shall occur or exist; or
          Section 9.14. any provision of any Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against, any Guarantor,
or any Guarantor shall so state in writing, or any Guarantor shall seek to
terminate its Guaranty Agreement; or
          Section 9.15. there shall exist or occur any event of default as
provided under the terms of any other Operative Document, or any Operative
Document ceases to be in full force and effect or the validity or enforceability
thereof is disaffirmed by or on behalf of Sponsor or any other Credit Party, or
at any time it is or becomes unlawful for Sponsor or any other Credit Party to
perform or comply with its obligations under any Operative Document, or the
obligations of Sponsor or any other Credit Party under any Operative Document
are not or cease to be legal, valid and binding on Sponsor or any such Credit
Party;
then upon the occurrence and during the continuation of any such event (each, a
“Credit Event”):
the Servicer may, with the consent of the Required Participants, and upon the
written request of the Required Participants, shall, take any or all of the
following actions, without prejudice to the rights of the Servicer or any
Participant to enforce its claims against Sponsor, any other Credit Party, any
Borrower or other obligor with respect to any Loan: (i) declare the Commitments
terminated, whereupon the Commitments shall terminate immediately and any unpaid
Commitment Fee shall forthwith become due and payable without any other notice
of any kind (with the express understanding that such termination of the
Commitments shall not result in a termination of the Participating Commitments
of each Participant or of the obligation of the Servicer to fund any Loan
Commitment); (ii) demand that the Sponsor purchase specified or all outstanding
Loans and Loan Commitments by paying to the Servicer the Loan Indebtedness of
each such Loan and assuming the Servicer’s obligations under each Loan
Commitment, whereupon such amount shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Sponsor (with the express understanding the limitations
on Sponsor’s guaranty obligations set forth in Article 10 shall not apply); and
(iii) take any other action and exercise any other remedy available by contract
or at law; provided, that, if a Credit Event specified in Sections 9.7, 9.8 or
9.9 shall occur, the result which would occur upon the giving of notice by the
Servicer to any Credit Party, shall occur automatically without the giving of
any such notice.
In addition, the Servicer may, with the consent of the Required Participants and
shall, upon the written request of the Required Participants, (A) to the extent
authorized to do so pursuant to the Established Franchisee Loan Agreements
(which authorization is limited to certain specified Credit Events), (x) cease
funding further Advances pursuant to the Established Franchisee Loan Commitments
and (y) declare all Loan Indebtedness outstanding pursuant to the Established
Franchisee Loan Commitments to be immediately due and payable in accordance with
the terms of the applicable Operative Documents and exercise all rights and
remedies provided under the Operative Documents, and (B) give notice to the
Startup Franchisee Borrowers that the Startup Franchisee Loan Commitments shall
be terminated upon the date which is ninety (90) days after

 



--------------------------------------------------------------------------------



 



receipt by each such Startup Franchisee Borrower of such notice of termination,
subject to such Startup Franchisee Borrower’s right to term out advances for the
Amortization Period.
ARTICLE X
GUARANTY
     In addition to its obligations upon the occurrence of a Credit Event or a
Change of Control and its other obligations pursuant to the Operative Documents,
the Sponsor hereby agrees as follows:
          Section 10.1. Unconditional Guaranty. The Sponsor hereby
unconditionally and irrevocably guarantees to the Servicer, each Participant and
any transferee of the Participants, the full and prompt payment of all of the
Guaranteed Obligations relating to the Loans and all costs, charges and expenses
(including reasonable attorneys’ fees) actually incurred or sustained by the
Servicer or any Participant in enforcing the obligations of the Sponsor
hereunder or the obligations of the Borrowers under the applicable Operative
Documents. If any portion of the Loan Indebtedness with respect to any Defaulted
Loan is not paid by the date specified herein, Sponsor hereby agrees to and will
immediately pay the same, without resort by Servicer or any Participant to any
other person or party. The obligation of Sponsor to Servicer and the
Participants hereunder is primary, absolute and unconditional, except as may be
specifically set forth herein. This is a guaranty of payment and not of
collection. The obligations of the Sponsor pursuant to this Article 10
constitute a guarantee that is continuing in nature.
The Servicer may, with the consent of the Required Participants and shall, upon
the written request of the Required Participants, in the event that the
obligations of the Sponsor with respect to a Defaulted Loan have arisen
hereunder, request that the Sponsor purchase the Defaulted Loan and related Loan
Commitment from the Servicer prior to the acceleration of the Defaulted Loan
pursuant to the terms of the applicable Operative Documents for an amount equal
to the Loan Indebtedness with respect to such Defaulted Loan, and Sponsor shall
promptly upon receipt of such request, purchase such Defaulted Loan and assume
the Loan Commitment related thereto, and such purchase by the Sponsor shall be
deemed to be a payment hereunder in such amount.
          Section 10.2. [Reserved].
          Section 10.3. Continuing Guaranty. The obligations of the Sponsor
pursuant to this Article 10 constitute a guarantee which is continuing in nature
and shall be effective with respect to the full amount outstanding under all
Guaranteed Obligations, now existing or hereafter made or extended, regardless
of the amount.
          Section 10.4. Waivers. The Sponsor hereby waives notice of Servicer’s
and each Participant’s acceptance of this Agreement and the creation, extension
or renewal of any Loans or other Guaranteed Obligations. Sponsor hereby consents
and agrees that, at any time or times, without notice to or further approval
from Sponsor, and without in any way affecting the obligations of Sponsor
hereunder, Servicer and the Participants may, with or without

 



--------------------------------------------------------------------------------



 



consideration (i) release, compromise with, or agree not to sue, in whole or in
part, any Borrower or any other obligor, guarantor, endorser or surety on any
Loans or any other Guaranteed Obligations, (ii) renew, extend, accelerate, or
increase or decrease the principal amount of any Loans or other Guaranteed
Obligations, either in whole or in part, (iii) amend, waive, or otherwise modify
any of the terms of any Loans or other Guaranteed Obligations or of any
mortgage, deed of trust, security agreement, or other undertaking of any of the
Borrowers or any other obligor, endorser, guarantor or surety in connection with
any Loans or other Guaranteed Obligations, and (iv) apply any payment received
from Borrowers or from any other obligor, guarantor, endorser or surety on the
Loans or other Guaranteed Obligations to any of the liabilities of Borrowers or
of such other obligor, guarantor, endorser, or surety which Servicer may choose,
subject, however, to the rights of Sponsor to bring a separate action for any
breach of the Operative Documents pursuant to Section 10.11.
          Section 10.5. Additional Actions. Subject to Section 10.11, Sponsor
hereby consents and agrees that the Servicer may at any time or times, either
with or without consideration, surrender, release or receive any property or
other Collateral of any kind or nature whatsoever held by it or for its account
securing any Loans or other Guaranteed Obligations, or substitute any Collateral
so held by Servicer for other Collateral of like or different kind, without
notice to or further consent from Sponsor, and such surrender, receipt, release
or substitution shall not in any way affect the obligations of Sponsor
hereunder. Subject to Section 10.11, Servicer shall have full authority to
adjust, compromise, and receive less than the amount due upon any such
Collateral, and may enter into any accord and satisfaction agreement with
respect to the same as Servicer may deem advisable without affecting the
obligations of Sponsor hereunder. Servicer shall be under no duty to undertake
to collect upon such Collateral or any part thereof, and Sponsor’s obligations
hereunder shall not be affected by Servicer’s alleged negligence or mistake in
judgment in handling, disposing of, obtaining, or failing to collect upon or
perfect a security interest in, any such Collateral.
          Section 10.6. Additional Waivers. Sponsor hereby waives presentment,
demand, protest, and notice of dishonor of any of the liabilities guaranteed
hereby. Neither Servicer nor any Participant shall have any duty or obligation
(i) to proceed or exhaust any remedy against any Borrower, any other obligor,
guarantor, endorser, or surety on any Loans or other Guaranteed Obligations, or
any other security held by Servicer or any Participant for any Loans or other
Guaranteed Obligations, or (ii) to give any notice whatsoever to Borrowers,
Sponsor, or any other obligor, guarantor, endorser, or surety on any Loans or
other Guaranteed Obligations, before bringing suit, exercising rights to any
such security or instituting proceedings of any kind against Sponsor, any
Borrower, or any of them, and Sponsor hereby waives any requirement for such
actions by Servicer or any Participant. Upon default by any Borrower and
Servicer’s demand to Sponsor hereunder, Sponsor shall be held and bound to
Servicer and each Participant directly as principal debtor in respect of the
payment of the amounts hereby guaranteed, such liability of Sponsor being joint
and several with each Borrower and all other obligors, guarantors, endorsers and
sureties on the Loans or other Guaranteed Obligations, subject, however, to the
rights of Sponsor to bring a separate action for any breach of the Operative
Documents pursuant to Section 10.11.

 



--------------------------------------------------------------------------------



 



          Section 10.7. Postponement of Obligations. Until the Loan and other
Guaranteed Obligations of any Borrower to the Servicer and the Participants have
been paid in full (i) all present and future indebtedness of such Borrower to
Sponsor (the “Subordinated Debt”) is hereby postponed to the present and future
indebtedness of such Borrower to Servicer and each Participant, and all monies
received from such Borrower or for its account by Sponsor with respect to such
Subordinated Debt shall be received in trust for Servicer and the Participants,
and promptly upon receipt, shall be paid over to Servicer for distribution to
the Participants in accordance herewith until such Borrower’s indebtedness to
Servicer and the Participants is fully paid and satisfied, all without prejudice
to and without in any way affecting the obligations of Sponsor hereunder;
provided that unless a Loan Default or Loan Payment Default has occurred and is
continuing, the Sponsor may accept and retain any payments made by any Borrower
to the Sponsor in the ordinary course of business, and (ii) Sponsor shall not
have any rights of subrogation or otherwise to participate in any security held
by the Servicer for any Loan to such Borrower or any other Guaranteed
Obligations arising therefrom, and Sponsor hereby waives such rights until such
time as such Loan and other Guaranteed Obligations have been paid in full to the
Servicer and each Participant (whether by repurchase by the Sponsor, pursuant to
this Article 10 or otherwise).
          Section 10.8. Effect on Additional Guaranties. The obligations of the
Sponsor pursuant to this Article 10 are in addition to, and are not intended to
supersede or be a substitute for any other guarantee, suretyship agreement, or
instrument which Servicer may hold in connection with any Loans or other
Guaranteed Obligations.
          Section 10.9. Reliance on Guaranty and Purchase Obligation; Disclaimer
of Liability Sponsor expressly acknowledges and agrees that each of the Servicer
and the Participants, in making its credit decision with regard to the funding
of the Loans, will rely solely upon the guaranty and purchase obligation of
Sponsor set forth above and that neither the Servicer nor any Participant is
under any obligation or duty to perform any credit analysis or investigation
with regard to the creditworthiness of any Borrower. In addition, the Servicer
expressly disclaims any responsibility or liability for the authenticity of
signatures on any of the Loan Documents (other than the Servicer’s), the
authority of the Persons executing the Loan Documents (other than the Servicer)
or the enforceability or compliance with laws of any of the Loan Documents.
SPONSOR EXPRESSLY ACKNOWLEDGES AND AGREES THAT SPONSOR’S GUARANTY OBLIGATIONS TO
PURCHASE LOANS UNDER THIS AGREEMENT ARE ABSOLUTE AND UNCONDITIONAL. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SPONSOR’S OBLIGATION SHALL NOT BE
AFFECTED BY THE EXISTENCE OF ANY DEFAULT BY ANY BORROWER UNDER THE APPLICABLE
LOAN DOCUMENTS, ANY EXCHANGE, RELEASE OR NONPERFECTION OF ANY LIEN WITH RESPECT
TO ANY COLLATERAL SECURING PAYMENT OF ANY LOAN, THE SUBSTITUTION OR RELEASE OF
ANY ENTITY PRIMARILY OR SECONDARILY LIABLE FOR ANY LOAN, ANY LACK OF
ENFORCEABILITY OF ANY LOAN DOCUMENT, ANY LAW,

 



--------------------------------------------------------------------------------



 



REGULATION, OR ORDER OF ANY JURISDICTION AFFECTING ANY LOAN OR LOAN DOCUMENT OR
THE RIGHTS OF THE HOLDER THEREOF, ANY CHANGE IN THE CONDITION OR PROSPECTS OF
THE SPONSOR, INCLUDING WITHOUT LIMITATION, INSOLVENCY, BANKRUPTCY,
REORGANIZATION OR SIMILAR PROCEEDING, OR ANY OTHER CIRCUMSTANCE WHICH MIGHT, BUT
FOR THE PROVISIONS OF THIS PARAGRAPH, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE
OF SPONSOR’S OBLIGATIONS HEREUNDER. SPONSOR’S OBLIGATIONS HEREUNDER SHALL NOT BE
AFFECTED BY ANY SET-OFF OR CLAIM WHICH IT MIGHT HAVE AGAINST THE SERVICER OR ANY
PARTICIPANT, WHETHER ARISING OUT OF THIS AGREEMENT OR OTHERWISE, BUT SUBJECT TO
SECTION 10.12 BELOW.
          Section 10.10. Reinstatement of Obligations. The obligations of the
Sponsor pursuant to the Operative Documents shall continue to be effective or be
reinstated, as the case may be, if at any time payment or any part thereof, of
principal of, interest on or any other amount with respect to any Loan or any
obligation of Sponsor pursuant to the Operative Documents is rescinded or must
otherwise be restored by the Servicer or any Participant upon the bankruptcy or
reorganization of Sponsor, any Borrower or any guarantor or otherwise.
          Section 10.11. Right to Bring Separate Action. Nothing contained in
this Article 10 shall be construed to affect any other right that Sponsor may
otherwise have under this Agreement, or any Operative Document or Loan
Documents, at law or in equity to institute an action or assert a claim against
the Servicer or any Participant based upon a breach of Servicer’s or such
Participant’s obligations set forth in the Operative Documents or Loan Documents
or to assert a compulsory counterclaim with respect thereto and any waiver of
notice or other matter set forth in this Article 10 shall not affect Sponsor’s
right to seek damages arising from the failure of the Servicer to give such
notice otherwise required by the terms of the Operative Documents or Loan
Documents.
          Section 10.12. Subordination of Liens. The Sponsor hereby subordinates
the lien and priority of the Sponsor’s existing and future liens and other
interests, if any, in and to the Collateral to the Servicer’s existing and
future interest in the Collateral under the Loan Documents notwithstanding the
time of attachment of the interests of the Sponsor or the Servicer or the time
the Loan Indebtedness or the Subordinated Debt is incurred. Notwithstanding
anything to the contrary contained in this Agreement, under applicable law or
otherwise, in the event that the liens of the Servicer are at any time
unperfected with respect to any or all of the Collateral, the lack of perfection
by the Servicer as to any such Collateral shall not affect the validity,
enforceability or priority of any lien on the Collateral in favor of the
Sponsor. In any such event, the liens of the Sponsor shall have priority over
any and all other Liens in favor of any third party with respect to the
Collateral (including, but not limited to any trustee under the Bankruptcy Code)
and the Sponsor shall be, and is hereby constituted, as the Servicer’s agent and
bailee for purposes of perfection of the Liens of the Servicer in the Collateral
such that the Lien in favor of the Sponsor shall be held by the Sponsor for the
benefit of the Servicer and the proceeds of any disposition of the Collateral of
any Borrower shall be and are in all respects

 



--------------------------------------------------------------------------------



 



subject to the priority of right to payment and satisfaction of first, the Loan
Indebtedness of such Borrower and then, the Subordinated Debt with respect to
such Borrower. The lien priorities provided in this Section shall not be altered
or otherwise affected by any amendment, modification, supplement, extension,
renewal, restatement or refinancing of either the applicable Loan Indebtedness
or the Subordinated Debt, nor by any action or inaction which either the
Servicer or the Borrowers may take or fail to take in respect of the Collateral,
except as otherwise provided above in this subsection.
          Section 10.13. Exercise of Remedies With Respect to Collateral.
          (a) Until the Loan Indebtedness of any Borrower has been fully and
indefeasibly paid in cash, the Sponsor shall not, without the prior written
consent of the Servicer, ask, demand, assign, declare a default under, sue for,
liquidate, sell, foreclose, set off, collect, accept a surrender, petition,
commence or otherwise initiate any bankruptcy action (or join any other Person
in so doing) against the Borrower or its assets or otherwise realize or seek to
realize upon all or any part of the Collateral without the prior written consent
of the Servicer or as expressly authorized hereunder. In the event that
following the occurrence of a Loan Default, the Servicer may from time to time
execute releases, partial releases, terminations, reconveyances, subordinations
or other documents releasing or otherwise limiting the Servicer’s interests in
the Collateral in connection with the exercise of the Servicer’s remedies or the
refinancing of the Defaulted Loan, the Sponsor agrees to execute and deliver at
such time such further documents as the Servicer may require to effect a
corresponding change to the Sponsor’s position in the same Collateral.
          (b) In the event that the Loan Indebtedness of any Defaulted Loan is
not repaid or repurchased by the Sponsor as set forth herein, the Servicer, on
behalf of the Participants, shall have the exclusive right to exercise and
enforce all privileges and rights with respect to the Collateral according to
the Servicer’s discretion and the exercise of its business judgment, including,
without limitation, the exclusive right to take or retake control or possession
of such Collateral and to hold, prepare for sale, process, sell, lease, dispose
of, or liquidate such Collateral.
          (c) Only the Servicer, acting on behalf of the Participants, shall
have the right to restrict or permit, or approve or disapprove, the sale,
transfer or other disposition of Collateral following the occurrence of a Loan
Default where the Loan Indebtedness is not repaid or repurchased by the Sponsor
in accordance with the terms hereof. In the event the Servicer releases its
Liens on all or any part of the Collateral, the Sponsor will, immediately upon
the request of the Servicer, release its Liens upon the same Collateral, but
only to the extent such Collateral is sold or otherwise disposed of by the
Borrower with the consent of the Servicer or in a commercially reasonable manner
by the Servicer or its agents. The Sponsor will immediately deliver such
releases, acknowledgments and other documents as the Servicer may require in
connection therewith.

 



--------------------------------------------------------------------------------



 



          (d) (i) In exercising its rights pursuant to this Section 10.13, the
Servicer agrees that it will not release Liens or Collateral or commence
enforcement actions under the Loan Documents without the direction of the
Required Participants. The Servicer agrees to administer the Loan Documents and
the Collateral and to make such demands and give such notices thereunder as the
Required Participants may request and to take such action to enforce the Loan
Documents and to realize upon, collect and dispose of the Collateral as the
Required Participants may direct. The Servicer shall not be required to take any
action that is, in its opinion, contrary to law or the terms of the Loan
Documents or the Operative Documents or that would, in the opinion of the
Servicer, subject it or any of its officers, employees, agents or directors to
liability and the Servicer shall not be required to take any action unless and
until it is indemnified to its satisfaction by the Participants for any loss,
cost or liability resulting from any required action.
               (ii) The Servicer may at any time request directions from the
Required Participants as to any course of action or other matter relating hereto
or relating to any of the Loan Documents. Except as otherwise provided in this
Agreement, directions of the Required Participants shall be binding on all
Participants hereunder.
               (iii) Nothing set forth in this Section 10.13 shall modify the
rights of the Servicer set forth in Section 3.1.
          Section 10.14. Rights Of Sponsor Upon Payment; Cooperation By
Servicer. Upon receipt by the Servicer of payment in full of the Loan
Indebtedness of a Defaulted Loan by Sponsor, Sponsor shall be subrogated to the
rights of the Servicer with respect to the Loan and the Servicer shall be deemed
to have assigned to Sponsor, and Sponsor shall, to the extent permitted by
applicable law, automatically, immediately and without further action by any
Person, be entitled to, all rights and remedies that the Servicer may have had
against the Defaulted Borrower and any other Persons primarily or secondarily
liable on such Defaulted Loan, including without limitation the right to resort
to any and all Collateral which secures the Defaulted Loan, and the Sponsor
shall, automatically, immediately and without further action, be deemed to have
assumed all obligations of the Servicer under the Loan Commitment and the
Operative Documents with respect to such Defaulted Loan, and the Servicer shall
be released from any further obligations with respect thereto. The Servicer
agrees that, upon receipt of payment in full of the Loan Indebtedness, the
Servicer shall:
          (a) execute on a timely basis, without recourse, representation or
warranty of any kind (except as to its own title), all such instruments and
documents as are reasonably requested in order to evidence Sponsor’s rights
hereunder or permit Sponsor to exercise such rights;
          (b) permit Sponsor at reasonable times and as often as may be
reasonably requested to discuss with appropriate Servicer employees and officers
the Servicer’s experience, relationships, books, accounts and files and to
review the Servicer’s loan files relating to the

 



--------------------------------------------------------------------------------



 



purchased Defaulted Loan (and Sponsor hereby agrees to keep all such information
confidential); and
          (c) otherwise reasonably cooperate with Sponsor in the exercise of
Sponsor’s rights.
Sponsor shall reimburse the Servicer for its expenses reasonably and actually
incurred in complying with this Section.
ARTICLE XI
INDEMNIFICATION
          Section 11.1. Indemnification.
          (a) In addition to the other rights of the Servicer and the
Participants hereunder, Sponsor hereby agrees to protect, indemnify and save
harmless the Servicer, each Participant, and the officers, directors,
shareholders, employees, agents and representatives thereof (each an
“Indemnified Party”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs (including, without
limitation, reasonable attorney fees and costs actually incurred), expenses or
disbursements of any kind or nature whatsoever, whether direct, indirect,
consequential or incidental, with respect to or in connection with or arising
out of (i) the execution and delivery of this Agreement, any other Operative
Document or any agreement or instrument contemplated hereby or thereby,
including without limitation, the Loan Documents, the performance by the parties
hereto or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby, (ii) the making or
administration of the Loan Commitments, the Loans or any of them, including any
violation of federal or state usury or other laws, provided that with respect to
clauses (i) and (ii), Sponsor shall have no obligation to indemnify the Servicer
and all Participants for more than one (1) counsel’s reasonable fees and
expenses, (iii) the enforcement, performance and administration of this
Agreement or the Loan Documents or any powers granted to the Servicer hereunder
or under any Loan Documents, (iv) any misrepresentation of the Sponsor
hereunder, (v) any matter arising pursuant to any Environmental Laws as a result
of the Collateral or (vi) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether or not the Indemnified Party is a
named party thereto, except to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Party or arise solely from
the nonpayment of any Loan Indebtedness notwithstanding the performance by
Sponsor of all of its obligations under the Operative Documents relating to such
Loan Indebtedness.
          (b) Without limiting the generality of the foregoing, and separate and
apart from any obligation of Sponsor pursuant to Article 10, Sponsor agrees to
indemnify and hold harmless

 



--------------------------------------------------------------------------------



 



each Indemnified Party from and against, and on demand will pay or reimburse any
Indemnified Party for, any and all (i) liabilities arising from a breach of any
representation or warranty made by Sponsor hereunder (whether or not Sponsor’s
obligations under Article 10 have been satisfied), (ii) any breach by Sponsor of
its agreements with the Borrowers, (iii) any overadvance to any Borrower caused
by the transfer of ACH transfer instructions from the Aaron’s Proprietary System
to the Servicer by Sponsor resulting in aggregate advances to such Borrower in
excess of the Loan Commitment to such Borrower, and (iv) any breach by Sponsor
of the terms of its MicroACH Service Agreement with the Servicer or any failure
by Sponsor to maintain such agreement in full force and effect.
          (c) This indemnity shall survive the termination of this Agreement.
          Section 11.2. Notice Of Proceedings; Right To Defend
          (a) Any Person with an indemnification claim (or potential claim)
pursuant to Section 11.1 (“Potential Indemnitee”) agrees to notify Sponsor (the
“Potential Indemnitor”) in writing within a reasonable time after receipt by it
of written notice of the commencement of any administrative, legal or other
proceeding, suit or action by a Person (other than Indemnitee or an affiliate
thereof), if a claim for indemnification may be made by the Potential Indemnitee
against the Potential Indemnitor under this Article 11.
          (b) Following receipt by the Potential Indemnitor of any such notice
from a Potential Indemnitee, (an “Indemnity Notice”), the Potential Indemnitor
shall be entitled at its own cost and expense to investigate and participate in
the proceeding, suit or action referred to in the Indemnity Notice. At such time
as the Potential Indemnitor shall have acknowledged in writing to the Potential
Indemnitee that it will pay any judgment, damages, or losses incurred by the
Potential Indemnitee in the proceeding, suit or action referred to in the
Indemnity Notice other than those for gross negligence or willful misconduct on
the part of the Potential Indemnitee (at which time the “Potential Indemnitor”
shall be deemed to be the “Indemnitor” and the “Potential Indemnitee” shall be
deemed to be the “Indemnitee”), the Indemnitor shall be entitled, to the extent
that it shall desire, to assume the defense of such proceeding, suit or action,
with counsel reasonably satisfactory to the Indemnitee. If the Indemnitor shall
so assume the defense of such proceeding, suit or action, the Indemnitor shall
conduct such defense with due diligence and at its own cost and expense.
          (c) In the event that the Indemnitor so assumes the defense of such
proceeding, suit or action, the Indemnitor shall not be entitled to settle such
proceeding, suit or action without the written consent of the Indemnitee,
provided that in the event that the Indemnitee does not consent to such
settlement not to be unreasonably withheld or delayed (i) the Indemnitor’s
indemnification liability in connection with such proceeding, suit or action
shall not exceed the amount of such proposed settlement and (ii) Indemnitee
shall assume and pay all costs and expenses, including reasonable attorneys’
fees, incurred by Indemnitor from the date that the Indemnitor presented the
Indemnitee the terms of the proposed settlement. An Indemnitor shall not be
liable to an Indemnitee for any settlement of a claim in any proceeding, suit or
other

 



--------------------------------------------------------------------------------



 



action referred to in an Indemnity Notice, consented to by the Indemnitee
without the consent of the Indemnitor.
          (d) A Potential Indemnitor shall be liable to a Potential Indemnitee
for a settlement of a claim in any proceeding, suit or other action referred to
in an Indemnity Notice consented to by such Potential Indemnitee only if
(i) such Potential Indemnitor first had a reasonable opportunity to investigate
such claim and participate in such proceeding, suit or action, (ii) the
Potential Indemnitee gave the Potential Indemnitor at least ten (10) Business
Days notice of the proposed terms of such settlement prior to entering into such
settlement and (iii) the Potential Indemnitor did not acknowledge in writing to
the Potential Indemnitee, by the expiration of such ten (10) Business Days
period, or such longer period as may be agreed to by the Potential Indemnitee
and Potential Indemnitor that it would pay any judgment, damages or losses
incurred by the Potential Indemnitee in such proceeding suit or action.
          Section 11.3. Third Party Beneficiaries No Persons shall be deemed to
be third party beneficiaries of this Agreement. Except as expressly otherwise
provided in this Agreement, this Agreement is solely for the benefit of Sponsor
and the Servicer, the Participants and their respective successors and permitted
assigns, and no other Person shall have any right, benefit, priority or interest
under, or because of the existence of, this Agreement.
ARTICLE XII
SURVIVAL OF LOAN FACILITY
     The terms of this Loan Facility Agreement shall survive the termination of
the Commitments hereunder and the termination of any Loan Commitment established
pursuant the terms hereof until the indefeasible payment in full of each of the
Loans outstanding hereunder and Article 13 shall survive the termination of this
Agreement upon such repayment.
ARTICLE XIII
CONDITIONS PRECEDENT
     This Agreement shall not become effective, the Sponsor shall have no rights
under this Agreement and neither the Servicer nor the Participants shall be
obligated to take, fulfill or perform any action hereunder, until the following
conditions have been fulfilled to the satisfaction of the Servicer:
          Section 13.1. Receipt of Documents.
     The Servicer shall have received the following, each dated as of the
Effective Date, in form and substance satisfactory to the Servicer and (except
in the case of the Fee Letter) the Participants:

 



--------------------------------------------------------------------------------



 



          (a) Duly executed counterparts of this Agreement.
          (b) Duly executed First Amendment to the Servicing Agreement, dated as
of May 23, 2008 between the Sponsor and the Servicer.
          (c) Duly executed counterparts of the Guaranty Agreement and the Fee
Letter.
          (d) A duly executed closing certificate of Sponsor, in form and
substance satisfactory to the Servicer and each Participant.
          (e) A duly executed certificate of Sponsor identifying the Authorized
Signatories, in form and substance satisfactory to the Servicer and each
Participant;
          (f) Copies of the organizational papers of Sponsor and each Guarantor,
certified as true and correct by the Secretaries of State of their respective
States of incorporation, and certificates from the Secretaries of State of such
States of incorporation certifying Sponsor’s and each Guarantor’s good standing
as a corporation in such State.
          (g) A certificate of the Secretary or Assistant Secretary of each of
Sponsor and each Guarantor certifying (i) the names and true signatures of the
officers of Sponsor and each Guarantor authorized to execute the Guaranty
Agreement, this Agreement, the Servicing Agreement and the other Operative
Documents to be delivered hereunder to which each is a party, (ii) the bylaws of
Sponsor and each Guarantor, respectively, and (iii) the resolutions of the Board
of Directors of each of Sponsor and each Guarantor, respectively, approving the
Operative Documents to which each is a party and the transactions contemplated
hereby.
          (h) A favorable written opinion of Kilpatrick Stockton, LLP, counsel
for Sponsor and Guarantors, in a form satisfactory to the Servicer and each
Participant and covering such matters relating to the transactions contemplated
hereby as the Servicer may reasonably request.
          (i) executed counterparts to the Revolving Credit Agreement and the
Loan Documents (as defined in the Revolving Credit Agreement) and the First
Amendment to the Loan Facility Agreement and Guaranty (RIMCO), dated as of
May 23, 2008 between the Sponsor and the Servicer, each to become effective
contemporaneously with this Loan Facility Agreement.
          (j) All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents incident
hereto or delivered in connection therewith shall be satisfactory in form and
substance to the Servicer and the Participants.
In addition, each of the Participants shall have received a duly executed
Participation Certificate from the Servicer.

 



--------------------------------------------------------------------------------



 



          Section 13.2. Effect of Amendment and Restatement. Upon this Loan
Facility Agreement becoming effective pursuant to Section 13.1 and 13.2, from
and after the Effective Date:
          (a) (1) all terms and conditions of the Existing Loan Facility
Agreement and any other Operative Document, as amended by this Agreement and the
other Operative Documents being executed and delivered on the Effective Date,
continue in full force and effect, as amended hereby, and shall constitute the
legal, valid, binding and enforceable obligations of the Sponsor and its
Subsidiaries party thereto to the Servicer and the Participants; (2) the terms
and conditions of the Existing Loan Facility shall be amended as set forth
herein and, as so amended, shall be restated in their entirety, but only with
respect to the rights, duties and obligations among Sponsor, Participants and
the Servicer accruing from and after the Effective Date; (3) all indemnification
obligations of the Sponsor and its Subsidiaries under the Existing Loan Facility
Agreement or any other “Operative Document” (as defined in the Existing Loan
Facility Agreement) shall survive the execution and delivery of this Loan
Facility Agreement and shall continue in full force and effect for the benefit
of the Servicer, the Participants, and any other Person indemnified under the
Existing Loan Facility Agreement or such other “Operative Document” at any time
prior to the Effective Date; (4) any and all references in the Operative
Documents to the Existing Loan Facility Agreement shall, without further action
of the parties, be deemed a reference to the Existing Loan Facility Agreement,
as amended and restated by this Loan Facility Agreement, and as this Loan
Facility Agreement shall be further amended or amended and restated from time to
time hereafter and (5) all Existing Loans, Existing Loan Commitments and
Existing Notes shall, to the extent outstanding on the Effective Date, be deemed
to be Loans, Loan Commitments and Notes, respectively, outstanding under this
Agreement and shall not be deemed to be paid, released, discharged or otherwise
satisfied by the execution of this Agreement, and this Agreement shall not
constitute a refinancing, substitution or novation of such Loans, Loan
Commitments and Notes, or any of the other rights, duties and obligations of the
parties hereunder; and
          (b) (1) each Participant (other than Bank of America, N.A.) shall be
deemed to have sold, assigned, transferred and conveyed to the Servicer, without
recourse or warranty, such Participant’s undivided percentage ownership interest
in the Participant’s Interest as in effect immediately prior to the
effectiveness of this Loan Facility Agreement, (ii) Servicer shall be deemed to
have sold, assigned, transferred and conveyed to the Participants (including
Bank of America, N.A.), without recourse or warranty, and each Participant shall
be deemed to have purchased from the Servicer, an undivided percentage ownership
interest equal to each Participant’s Pro Rata Share of the Participating
Commitments after giving effect to this Loan Facility Agreement in the
Participant’s Interest, (iii) the Participant Fundings shall be reallocated by
the Participants such that each Participant has funded its Pro Rata Share based
upon its Participating Commitment after giving effect to this Amendment and
(iv) the Servicer shall issue to each Participant a Participation Certificate
(which shall be deemed to automatically replace any existing Participation
Certificates) reflecting the relevant Participant’s revised Participating
Commitment Amount.

 



--------------------------------------------------------------------------------



 



ARTICLE XIV
THE SERVICER
          Section 14.1. Appointment of Servicer as Agent. To the extent of its
ownership interest in the Loans, each Participant hereby designates Servicer as
its agent to administer all matters concerning the Loans and to act as herein
specified. Each Participant hereby irrevocably authorizes the Servicer to take
such actions on its behalf under the provisions of this Agreement, the other
Operative Documents, and all other instruments and agreements referred to herein
or therein, and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Servicer by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto. The Servicer may perform any of its duties hereunder by or through its
agents or employees.
          Section 14.2. Nature of Duties of Servicer. The Servicer shall have no
duties or responsibilities except those expressly set forth in this Agreement
and the other Operative Documents. None of the Servicer nor any of its
respective officers, directors, employees or agents shall be liable for any
action taken or omitted by it as such hereunder or in connection herewith,
unless caused by its or their gross negligence or willful misconduct. The
Servicer shall not have by reason of this Agreement a fiduciary relationship in
respect of any Participant; and nothing in this Agreement, express or implied,
is intended to or shall be so construed as to impose upon the Servicer any
obligations in respect of this Agreement or the other Operative Documents except
as expressly set forth herein.
          Section 14.3. Lack of Reliance on the Servicer.
          (a) Independently and without reliance upon the Servicer, each
Participant, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Credit Parties in connection with the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the
creditworthiness of the Credit Parties, and, except as expressly provided in
this Agreement, the Servicer shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Participant with any credit
or other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter.
          (b) The Servicer shall not be responsible to any Participant for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement, the Guaranty
Agreement, and Loan Document or any other documents contemplated hereby or
thereby, or the financial condition of the Credit Parties or any Borrower, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement, the Guaranty
Agreement or the other documents contemplated hereby or

 



--------------------------------------------------------------------------------



 



thereby, or the financial condition of the Credit Parties or any Borrower, or
the existence or possible existence of any Unmatured Credit Event or Credit
Event.
          Section 14.4. Certain Rights of the Servicer. If the Servicer shall
request instructions from the Required Participants with respect to any action
or actions (including the failure to act) in connection with this Agreement, the
Servicer shall be entitled to refrain from such act or taking such act, unless
and until the Servicer shall have received instructions from the Required
Participants; and the Servicer shall not incur liability in any Person by reason
of so refraining. Without limiting the foregoing, no Participant shall have any
right of action whatsoever against the Servicer as a result of the Servicer
acting or refraining from acting hereunder in accordance with the instructions
of the Required Participants.
          Section 14.5. Reliance by Servicer. The Servicer shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cable gram, radiogram, order or other documentary, teletransmission or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person. The Servicer may consult with legal
counsel (including counsel for any Credit Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.
          Section 14.6. Indemnification of Servicer. To the extent the Servicer
is not reimbursed and indemnified by the Credit Parties, each Participant will
reimburse and indemnify the Servicer, ratably according to the respective Pro
Rata Shares, in either case, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
the Servicer in performing its duties hereunder, in any way relating to or
arising out of this Agreement or the other Operative Documents; provided that no
Participant shall be liable to the Servicer for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Servicer’s gross negligence or
willful misconduct.
          Section 14.7. The Servicer in its Individual Capacity. With respect to
its obligations under this Agreement and the amounts advanced by it, the
Servicer shall have the same rights and powers hereunder as any other
Participant and may exercise the same as though it were not performing the
duties specified herein; and the terms “Participants”, “Required Participants”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Servicer in its individual capacity. The Servicer may accept
deposits from, lend money to, and generally engage in any kind of banking,
trust, financial advisory or other business with the Consolidated Companies or
any affiliate of the Consolidated Companies as if it were not performing the
duties specified herein, and may accept fees and other consideration from the
Consolidated Companies for services in connection with this Agreement and
otherwise without having to account for the same to the Participants.

 



--------------------------------------------------------------------------------



 



          Section 14.8. Holders of Participation Certificates. The Servicer may
deem and treat the payee of any Participation Certificate as the owner thereof
for all purposes hereof unless and until a written notice of the assignment or
transfer thereof shall have been filed with the Servicer. Any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Participation Certificate shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Participation Certificate or of any Participation Certificate or Certificates
issued in exchange therefor.
ARTICLE XV
MISCELLANEOUS
          Section 15.1. Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, telex, telecopy
or similar teletransmission or writing) and shall be given to such party at its
address or applicable teletransmission number set forth on the signature pages
hereof, or such other address or applicable teletransmission number as such
party may hereafter specify by notice to the Servicer and Sponsor. Each such
notice, request or other communication shall be effective (i) if given by telex,
when such telex is transmitted to the telex number specified in this Section and
the appropriate answerback is received, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, (iii) if given by telecopy, when such telecopy is
transmitted to the telecopy number specified in this Section and the appropriate
confirmation is received, or (iv) if given by any other means (including,
without limitation, by air courier), when delivered or received at the address
specified in this Section; provided that notices to the Servicer shall not be
effective until received.
          Section 15.2. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the other Operative Documents, nor consent to any departure
by any Credit Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Participants (and in the case of
any amendment, the applicable Credit Party), and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no amendment, waiver or consent shall, unless in
writing and signed by all the Participants do any of the following: (i) waive
any of the conditions specified in Section 2.1 or 11.1, (ii) increase the
Participating Commitment Amounts or contractual obligations of the Participants
to Servicer or Sponsor under this Agreement, (iii) reduce the principal of, or
interest on, the Participation Certificates or any fees hereunder, (iv) postpone
any date fixed for the payment in respect of principal of, or interest on, the
Participation Certificates or any fees hereunder, (v) agree to release any
Guarantor from its obligations under any Guaranty Agreement or the Sponsor from
its obligations pursuant to this Agreement, (vi) modify the definition of
“Required Participants,” or (vii) modify Section 2.9, Article 4, Article 10 or
this Section 15.2. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing and signed by the Servicer in addition to the
Participants required hereinabove to take such action, affect the rights or
duties of the Servicer under this

 



--------------------------------------------------------------------------------



 



Agreement or under any other Operative Document or Loan Document. In addition,
notwithstanding the foregoing, the Servicer and the Sponsor may, without the
consent of or notice to the Participants, enter into amendments, modifications
or waivers with respect to the Servicing Agreement and the Fee Letter as long as
such amendments or modifications do not conflict with the terms of this
Agreement.
          Section 15.3. No Waiver; Remedies Cumulative. No failure or delay on
the part of the Servicer or any Participant in exercising any right or remedy
hereunder or under any other Operative Document, and no course of dealing
between any Credit Party and the Servicer or any Participant shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
hereunder or under any other Operative Document preclude any other or further
exercise thereof or the exercise of any other right or remedy hereunder or
thereunder. The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which the Servicer or any Participant
would otherwise have. No notice to or demand on any Credit Party not required
hereunder or under any other Operative Document in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Servicer or the
Participants to any other or further action in any circumstances without notice
or demand.
          Section 15.4. Payment of Expenses, Etc. Sponsor shall:
          (a) whether or not the transactions hereby contemplated are
consummated, pay all reasonable, out-of-pocket costs and expenses of the
Servicer in the administration (both before and after the execution hereof and
including reasonable expenses actually incurred relating to advice of counsel as
to the rights and duties of the Servicer and the Participants with respect
thereto) of, and in connection with the preparation, execution and delivery of,
preservation of rights under, enforcement of, and, after a Unmatured Credit
Event or Credit Event, refinancing, renegotiation or restructuring of, this
Agreement and the other Operative Documents and the documents and instruments
referred to therein, and any amendment, waiver or consent relating thereto
(including, without limitation, the reasonable fees actually incurred and
disbursements of counsel for the Servicer), and in the case of enforcement of
this Agreement or any Operative Document after a Credit Event, all such
reasonable, out-of-pocket costs and expenses (including, without limitation, the
reasonable fees actually incurred and reasonable disbursements and changes of
counsel), for any of the Participants; and
          (b) Pay and hold the Servicer and each of the Participants harmless
from and against any and all present and future stamp, documentary, and other
similar Taxes with respect to this Agreement, the Participation Certificates,
the Loan Documents and any other Operative Documents, any collateral described
therein, or any payments due thereunder, and save the Servicer and each
Participant harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such Taxes.

 



--------------------------------------------------------------------------------



 



          Section 15.5. Right of Setoff. In addition to and not in limitation of
all rights of offset that any Participant may have under applicable law, each
Participant shall, upon the occurrence of any Credit Event and whether or not
such Participant has made any demand or any Credit Party’s obligations have
matured, have the right to appropriate and apply to the payment of any Credit
Party’s obligations hereunder and under the other Operative Documents, all
deposits of any Credit Party (general or special, time or demand, provisional or
final) then or thereafter held by and other indebtedness or property then or
thereafter owing by such Participant or other holder to any Credit Party,
whether or not related to this Agreement or any transaction hereunder.
          Section 15.6. Benefit of Agreement; Assignments; Participations.
          (a) This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto, provided that Sponsor may not assign or transfer any of its interest
hereunder without the prior written consent of the Participants.
          (b) Any Participant may make, carry or transfer Loans at, to or for
the account of, any of its branch offices or the office of an Affiliate of such
Participant.
          (c) Each Participant may assign all of its interests, rights and
obligations under this Agreement (including all of its Participating Commitments
and the Funded Participant’s Interest at the time owing to it and the
Participation Certificates held by it) to any Eligible Assignee; provided,
however, that (i) the Sponsor and the Servicer shall each have given its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed) unless such assignment is to an Affiliate of the assigning
Participant or, in the case of the Sponsor, unless a Credit Event has occurred
and is continuing hereunder, (ii) unless the Participant is assigning its entire
Participating Commitment, the Participating Commitment Amount of the assigning
Participant subject to each assignment (determined as of the date the assignment
and acceptance with respect to such assignment is delivered to the Servicer)
shall not be less than the lesser of (x) 50% of the amount of its Original
Participating Commitment or (y) $1,000,000 and shall be divided pro rata between
the two Facilities, and (iii) the parties to each such assignment shall execute
and deliver to the Servicer an Assignment and Acceptance, together with the
Participation Certificate subject to such assignment and, unless such assignment
is to an Affiliate of such Participant, a processing and recordation fee of
$1,000. Within ten (10) Business Days after receipt of the notice and the
Assignment and Acceptance, Servicer shall execute and deliver, in exchange for
the surrendered Participation Certificate, a new Participation Certificate to
the order of the assignor and such assignee in a principal amount equal to the
applicable Participating Commitment Amount retained and assumed by it,
respectively, pursuant to such Assignment and Acceptance. Such new Participation
Certificate shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Participation Certificate, shall be dated
the date of the surrendered Participation Certificate which it replaces, and
shall otherwise be in substantially the form attached hereto.

 



--------------------------------------------------------------------------------



 



          (d) Each Participant may, without the consent of Sponsor or the
Servicer, sell participations to one or more banks or other entities in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Participating Commitment and the Funded Participant’s Interest
owing to it), provided, however, that (i) no Participant may sell a
participation in its Participating Commitment (after giving effect to any
permitted assignment hereof) unless it retains an aggregate exposure of 25% of
its original Participating Commitment Amount, provided, however, sales of
participations to an Affiliate of such Participant shall not be included in such
calculation; provided, however, no such maximum amount shall be applicable to
any such participation sold at any time there exists an Credit Event hereunder,
(ii) such Participant’s obligations under this Agreement shall remain unchanged,
(iii) such Participant shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iv) the participating bank
or other entity shall not be entitled to the benefit (except through its selling
Participant) of the cost protection provisions contained in Article 2 of this
Agreement, and (v) Sponsor, Servicer and the other Participants shall continue
to deal solely and directly with each Participant in connection with such
Participant’s rights and obligations under this Agreement and the other
Operative Documents, and such Participant shall retain the sole right to enforce
the obligations of Sponsor relating to the Loans and to approve any amendment,
modification or waiver of any provisions of this Agreement (other than an
amendment requiring approval of 100% of the Participants). Each Participant
shall promptly notify in writing the Servicer and the Sponsor of any sale of a
participation hereunder and shall certify to Sponsor and Servicer its compliance
with the terms hereof.
          (e) Any Participant or participant may, in connection with the
assignment or participation or proposed assignment or participation, pursuant to
this Section, disclose to the assignee or participant or proposed assignee or
participant any information relating to Sponsor or the other Consolidated
Companies furnished to such Participant by or on behalf of Sponsor or any other
Consolidated Company. With respect to any disclosure of confidential,
non-public, proprietary information, such proposed assignee or participant shall
agree to use the information only for the purpose of making any necessary credit
judgments with respect to this credit facility and not to use the information in
any manner prohibited by any law, including without limitation, the securities
laws of the United States. The proposed participant or assignee shall agree not
to disclose any of such information except (i) to directors, employees, auditors
or counsel to whom it is necessary to show such information, each of whom shall
be informed of and shall acknowledge the confidential nature of the information,
(ii) in any statement or testimony pursuant to a subpoena or order by any court,
governmental body or other agency asserting jurisdiction over such entity, or as
otherwise required by law (provided prior notice is given to Sponsor and the
Servicer unless otherwise prohibited by the subpoena, order or law), and
(iii) upon the request or demand of any regulatory agency or authority with
proper jurisdiction. The proposed participant or assignee shall further agree to
return all documents or other written material and copies thereof received from
any Participant, the Servicer or Sponsor relating to such confidential
information unless otherwise properly disposed of by such entity.

 



--------------------------------------------------------------------------------



 



          (f) Any Participant may at any time assign all or any portion of its
rights in this Agreement to a Federal Reserve Bank; provided that no such
assignment shall release the Participant from any of its obligations hereunder.
          (g) Notwithstanding any provision of this Agreement to the contrary,
the Servicer, together with its Affiliates, shall at all times retain a
Participating Commitment in an amount at least equal to 20% of the aggregate
principal amount of all outstanding Loan Commitments.
          Section 15.7. Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF GEORGIA.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER OPERATIVE DOCUMENT MAY BE BROUGHT IN THE SUPERIOR COURT OF FULTON
COUNTY, GEORGIA, OR ANY OTHER COURT OF THE STATE OF GEORGIA OR OF THE UNITED
STATES OF AMERICA FOR THE NORTHERN DISTRICT OF GEORGIA, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, SPONSOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND SPONSOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
          (c) Nothing herein shall affect the right of the Servicer, any
Participant, or any Credit Party to commence legal proceedings or otherwise
proceed against Sponsor in any other jurisdiction.
          Section 15.8. Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
          Section 15.9. Severability. In case any provision in or obligation
under this Agreement or the other Operative Documents shall be invalid, illegal
or unenforceable, in whole or in part, in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 



--------------------------------------------------------------------------------



 



          Section 15.10. Independence of Covenants. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitation of, another covenant,
shall not avoid the occurrence of a Unmatured Credit Event or an Credit Event if
such action is taken or condition exists.
          Section 15.11. No Joint Venture. Nothing in this Agreement, the
Servicing Agreement or any of the Loan Documents shall be construed as
constituting Sponsor and the Servicer or any Participant as partners or joint
venturers or as creating the relationship of employer and employee, master and
servant, principle and agent, or franchisor or franchisee between Sponsor and
the Servicer or any Participant. Neither Sponsor nor Servicer or any Participant
shall have any right or authority to bind the other party or to assume or create
any obligation or responsibility, express or implied, on behalf of the other
party or in the other party’s name. All rights, duties and obligations under
this Agreement and the Operative Documents are exclusively for the benefit of
Sponsor and the Servicer and Participants, as the case may be, and shall not be
deemed to affect any agreement between either of such parties and any third
party (including, without limitation, any Borrower).
          Section 15.12. Repurchase Right. Sponsor may at any time (upon thirty
(30) days’ prior written notice to Servicer) purchase from Servicer all Loans
and Loan Commitments and all rights, titles and interests of the Servicer and
the Participants in and to the Loan Documents and the Collateral relating
thereto for a purchase price (payable in immediately available funds) equal to
the aggregate Loan Indebtedness, plus all amounts otherwise owing by the Sponsor
pursuant to the Operative Documents, and the Servicer shall assign, without
recourse, representation or warranty (except as to its own title), its right,
title and interest therein to Sponsor upon the Servicer’s receipt of such
purchase price. Thereafter, Servicers shall have no responsibility with respect
to any Loans or Loan Commitments.
          Section 15.13. Confidentiality. Each Participant agrees that it will
maintain in confidence and will not disclose, publish or disseminate, to any
Person, any confidential information which it has or shall acquire during the
term of this Agreement relating to the business, operations and condition,
financial or otherwise of the Sponsor or any Borrower, except that such
information may be disclosed by such Participant if and to the extent that:
          (a) such information is in the public domain at the time of
disclosure;
          (b) such information is required to be disclosed by subpoena or
similar process of applicable law or regulations;
          (c) such information is required to be disclosed to any regulatory or
administrative body or commission to whose jurisdiction such Participant or any
of its Affiliates may be subject;

 



--------------------------------------------------------------------------------



 



          (d) such information is disclosed to counsel, auditors or other
professional advisors to such Participant or to affiliates of such Participant
provided that such affiliates agree to keep such information confidential as set
forth herein;
          (e) such information is disclosed with the prior written consent of
the Sponsor or the relevant Borrower, as the case may be, which consent shall
not be unreasonably withheld or delayed;
          (f) such information is disclosed in connection with any litigation or
dispute between such Participant and the Sponsor or any Borrower concerning the
Operative Documents or the Loan Documents of such Borrower;
          (g) such information is disclosed in connection with a prospective
assignment, grant of a participation interest in or other transfer by such
Participant of any of its interest in the Operative Documents, provided that the
Person to whom such information shall be disclosed shall have agreed to keep
such information confidential as set forth herein;
          (h) such information was in the possession of such Person or such
Person’s affiliates without obligation of confidentiality prior to such
Participant furnishing it to such Person; or
          (i) such information is received by such Participant, without
restriction as to its disclosure or use, from a Person, who, to such
Participant’s knowledge or reasonable belief, was not prohibited from disclosing
it by any duty of confidentiality.
          (j) Each Participant agrees to use its best efforts to give the
Sponsor prompt notice of any subpoena or similar process referred to in clause
(ii) above, provided that such Participant shall have no liability in event such
notice is not given.
          Section 15.14. Headings Descriptive; Entire Agreement. The headings of
the several sections and subsections of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement. This Agreement, the other Operative Documents,
and the agreements and documents required to be delivered pursuant to the terms
of this Agreement constitute the entire agreement among the parties hereto and
thereto regarding the subject matters hereof and thereof and supersede all prior
agreements, representations and understandings related to such subject matters.
          Section 15.15. Patriot Act. The Servicer and each Participant hereby
notifies the Sponsor and each of its Subsidiaries that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each of the Sponsor and its Subsidiaries,
which information includes the name and address of the Sponsor or such
Subsidiary and other information that will allow such Participant or the
Servicer, as applicable, to identify the Sponsor or such Subsidiary in
accordance with the Patriot Act.

 



--------------------------------------------------------------------------------



 



[Signatures Set Forth on Next Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

                  Address for Notices:       AARON RENTS, INC.    
 
               
309 East Paces Ferry Road, NE
      By:   /s/ Gilbert L. Danielson
 
   
Atlanta, Georgia 30305
          Gilbert L. Danielson    
Attn: Gilbert L. Danielson
          Executive Vice President and    
Telecopy: 404-240-6584
          Chief Financial Officer    
 
               
 
          [Corporate Seal]    

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  Address for Notices:       SUNTRUST BANK, as Servicer    
 
               
303 Peachtree Street NE, 3rd Floor
               
Atlanta, Georgia 30308
               
Attention: Aaron Rents Program Manager
      By:   /s/ Mike Smith
 
   
Telecopy No. (404) 724-3716
          Title: Director    
 
                    Mike Smith    
 
               
with a copy to:
               
 
               
303 Peachtree Street NE, 3rd Floor
               
Atlanta, Georgia 30308
               
Attention: Don Besch
               

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  Address for Notices:       SUNTRUST BANK    
 
               
303 Peachtree Street, NE, 3rd Floor
               
Atlanta, Georgia 30308
               
Attention: Aaron Rents Program Manager
      By:   /s/ Mike Smith
 
   
Telecopy No.: (404) 724-3716
          Name: Mike Smith    
 
          Title: Director    
 
               
with a copy to:
               
 
               
303 Peachtree Street NE, 3rd Floor
               
Atlanta, Georgia 30308
               
Attention: Don Besch
               

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  Address for Notices:       WACHOVIA BANK, NATIONAL
ASSOCIATION    
Global Capital Markets
               
1339 Chestnut St., PA 4843
      By:   Thomas M. Harper
 
   
Philadelphia, PA 19107
          Name: Thomas M. Harper    
Attn: Anthony Braxton
          Title: Managing Director    
 
               
Telecopy: (267) 321-6700
               

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  Address for Notices:       REGIONS BANK    
 
               
One Glenlake Parkway
               
Suite 400
      By:     Stephen H. Lee
 
   
Atlanta, GA 30328
          Name: Stephen H. Lee    
Attn: Stephen H. Lee
          Title: Senior Vice President    
Telecopy: (770) 481-4395
               

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  Address for Notices:       BRANCH BANKING & TRUST CO.    
 
               
950 East Paces Ferry Rd.
      By:     Paul E. McLaughlin
 
   
Atlanta, GA 30326
          Name: Paul E. McLaughlin    
Attn: Paul McLaughlin
          Title: Senior Vice President    
Telecopy: (404) 442-5087
               

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  Address for Notices:       BANK OF AMERICA, N.A.    
 
               
Bank of America, N.A.
      By:        /s/ Ken Bauchle
 
   
600 Peachtree St., NE
          Name: Ken Bauchle    
GA1-006-13-15, 13th Floor
          Title: Senior Vice President    
Atlanta, GA 30308
               
Attn: Ken Bauchle, SVP
               
Telecopy: (404) 607-6343
               

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Pricing Grid

                          Total Debt to EBITDA         Level   Ratio  
Applicable Margin   Applicable Percentage I  
<1.50:1.00
    1.125 %     0.15 % II  
>1.50:1.00 but < 2.00:1.00
    1.250 %     0.20 % III  
>2.00:1.00 but < 2.50:1.00
    1.500 %     0.25 % IV  
>2.50:1.00
    1.750 %     0.30 %

 



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Participant Commitments

          Participant   Commitment Amount
SunTrust Bank
  $ 30,000,000.00  
Wachovia Bank, National Association
  $ 20,000,000.00  
Regions Bank
  $ 30,000,000.00  
Branch Banking & Trust Co.
  $ 30,000,000.00  
Bank of America, N.A.
  $ 15,000,000.00  

 